Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

By and Between

 

PRIME MEDICAL SERVICES, INC.

 

and

 

HEALTHTRONICS SURGICAL SERVICES, INC.

 

Dated as of June 11, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

   1           1.1  

The Merger

   1           1.2  

Effective Time of the Merger

   1           1.3  

Tax Treatment

   2

ARTICLE II THE SURVIVING CORPORATION

   2           2.1  

Certificate of Incorporation

   2           2.2  

Bylaws

   2           2.3  

Directors and Officers

   2

ARTICLE III CONVERSION OF SHARES

   2           3.1  

Conversion of Capital Stock

   2           3.2  

Surrender and Payment

   3           3.3  

Stock Plans; Convertible Securities

   5           3.4  

Closing

   5

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF STONE

   6           4.1  

Organization and Qualification

   6           4.2  

Capitalization

   7           4.3  

Authority

   8           4.4  

Consents and Approvals; No Violation

   8           4.5  

Stone SEC Reports

   9           4.6  

Financial Statements

   10           4.7  

Absence of Undisclosed Liabilities

   10           4.8  

Absence of Certain Changes

   10           4.9  

Taxes

   11           4.10  

Litigation

   12           4.11  

Employee Benefit Plans; ERISA

   13           4.12  

Environmental Liability

   15           4.13  

Compliance with Applicable Laws

   17           4.14  

Insurance

   17           4.15  

Labor Matters; Employees

   17           4.16  

Permits

   18           4.17  

Material Contracts

   18           4.18  

Required Stockholder Vote or Consent

   19           4.19  

Proxy/Prospectus; Registration Statement

   19           4.20  

Intellectual Property

   19           4.21  

Hedging

   20           4.22  

Brokers

   20           4.23  

Fairness Opinion

   20           4.24  

Takeover Laws

   20           4.25  

Healthcare Laws

   20

ARTICLE V REPRESENTATIONS AND WARRANTIES OF WAVE

   22           5.1  

Organization and Qualification

   22           5.2  

Capitalization

   23           5.3  

Authority

   23

 

i



--------------------------------------------------------------------------------

          5.4  

Consents and Approvals; No Violation

   24           5.5  

Wave SEC Reports

   25           5.6  

Wave Financial Statements

   25           5.7  

Absence of Undisclosed Liabilities

   26           5.8  

Absence of Certain Changes

   26           5.9  

Taxes

   26           5.10  

Litigation

   27           5.11  

Employee Benefit Plans; ERISA

   28           5.12  

Environmental Liability

   31           5.13  

Compliance with Applicable Laws

   32           5.14  

Insurance

   32           5.15  

Labor Matters; Employees

   32           5.16  

Permits

   33           5.17  

Material Contracts

   33           5.18  

Required Stockholder Vote or Consent

   34           5.19  

Proxy/Prospectus; Registration Statement

   34           5.20  

Intellectual Property

   34           5.21  

Hedging

   35           5.22  

Brokers

   35           5.23  

Fairness Opinion

   35           5.24  

Takeover Laws

   35           5.25  

Healthcare Laws

   35

ARTICLE VI CONDUCT OF BUSINESS PENDING THE MERGER

   36           6.1  

Conduct of Business by Stone Pending the Merger

   36           6.2  

Conduct of Business by Wave Pending the Merger

   39

ARTICLE VII ADDITIONAL AGREEMENTS

   41           7.1  

Access and Information

   41           7.2  

Acquisition Proposals

   42           7.3  

Directors’ and Officers’ Indemnification and Insurance

   44           7.4  

Further Assurances

   45           7.5  

Expenses

   45           7.6  

Cooperation

   45           7.7  

Publicity

   45           7.8  

Additional Actions

   46           7.9  

Filings

   46           7.10  

Consents

   46           7.11  

Stockholders’ Meetings

   46           7.12  

Preparation of the Proxy/Prospectus and Registration Statement

   47           7.13  

Stock Exchange Listing

   48           7.14  

Notice of Certain Events

   48           7.15  

Affiliate Agreements; Tax Treatment

   48           7.16  

Stockholder Litigation

   49           7.17  

Indenture and Credit Facility Matters

   49           7.18  

Employment Agreements and Severance Agreements

   49           7.19  

Surviving Corporation Board of Directors; Officers

   49

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII CONDITIONS TO CONSUMMATION OF THE MERGER

   50           8.1  

Conditions to the Obligation of Each Party

   50           8.2  

Conditions to the Obligations of Wave

   51           8.3  

Conditions to the Obligations of Stone

   51

ARTICLE IX SURVIVAL

   52           9.1  

Survival of Representations and Warranties

   52           9.2  

Survival of Covenants and Agreements

   52

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

   52           10.1  

Termination

   52           10.2  

Effect of Termination

   55

ARTICLE XI MISCELLANEOUS

   55           11.1  

Notices

   55           11.2  

Entire Agreement

   56           11.3  

Assignment; Binding Effect; Third Party Beneficiaries

   56           11.4  

Severability

   56           11.5  

Interpretation

   56           11.6  

Counterparts; Effectiveness

   57           11.7  

Governing Law

   57           11.8  

Attorneys’ Fees

   57           11.9  

Disclosure Schedules

   57           11.10  

Amendments and Supplements

   57           11.11  

Construction

   57           11.12  

Extensions, Waivers, Etc

   58

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Agreement

   Preamble

Ancillary Agreements

   4.3

Audit

   4.9(h)

Business Employee

   7.18(c)

Certificates of Merger

   1.2

Closing

   3.4

Closing Date

   3.4

Code

   Preamble

Confidentiality Agreement

   7.1

Customary Post-Closing Consents

   4.4(b)

D&O Insurance

   7.3(c)

Delaware Certificate of Merger

   1.2

Designees

   7.19

DGCL

   1.1

Effective Time

   1.2

Enforceability Exception

   4.3

Environmental Laws

   4.12(a)

ERISA

   4.11(a)

Exchange Act

   4.4(b)

Exchange Agent

   3.2(a)

Exchange Fund

   3.2(a)

Exchange Instructions

   3.2(b)

Exchange Ratio

   3.1(b)

GAAP

   4.6

GBCC

   1.1

Georgia Articles of Merger

   1.2

Governmental Authority

   3.2(c)

Hazardous Substances

   4.12(b)

Healthcare Law

   4.25(a)

HIPAA

   4.25(f)

HSR Act

   4.4(b)

Indemnified Liabilities

   7.3(a)

Indemnified Party

   7.3(a)

Intellectual Property

   4.20

Liens

   4.2(b)

Merger

   Preamble

Merger Consideration

   3.1(b)

PBGC

   4.11(b)

PCBs

   4.12(e)

Permits

   4.16

Person

   3.2(c)

Post-Closing Amendment

   7.10(b)

proceeding

   7.3(a)

Proxy/Prospectus

   4.19

Registration Statement

   4.19

Representatives

   4.25(a)

Sarbanes-Oxley Act

   4.5

Securities Act

   4.4(b)

SEC

   4.5(a)

SSA

   4.25(a)

Stock Certificate

   3.1(b)

Stock Consideration

   3.1(b)

Stone

   Preamble

Stone Acquisition Proposal

   7.2

Stone Benefit Plans

   4.11(a)

Stone Breach

   10.1(d)

Stone Contract Employees

   4.11(i)

Stone Designees

   7.19

Stone Disclosure Schedule

   4.1(a)

Stone Employee

   4.11(a)

Stone Employee Agreement

   4.11(a)

Stone Engagement Letters

   4.22

Stone ERISA Affiliate

   4.11(a)

Stone Legacy Employee

   4.11(a)

Stone Material Adverse Effect

   4.1(c)

Stone Material Contracts

   4.17(a)

Stone Options

   3.3(a)

Stone SEC Reports

   4.5(a)

Stone Severance Package Table

   4.11(i)

Stone Shares

   3.1(a)

Stone Special Meeting

   7.11(a)

Stone Stockholders’ Approval

   4.18

Stone Superior Proposal

   10.1(h)

Stone Voting Agreements

   Preamble

Stone’s Employee Communication

   6.1(n)

Subsidiary

   4.1(c)

Surviving Corporation

   1.1

Tax Authority

   4.9(h)

Tax Returns

   4.9(h)

Taxes

   4.9(h)

Termination Date

   10.1(b)

Termination Fee

   10.2(b)

Transactions

   3.4

Voting Agreements

   Preamble

WARN Act

   4.15(c)

Wave

   Preamble

Wave Acquisition Proposal

   7.2(b)

Wave Benefit Plans

   5.11(a)

Wave Breach

   10.1(c)

Wave Common Shares

   3.1(a)

Wave Contract Employees

   5.11(i)

Wave Designees

   7.19

Wave Disclosure Schedule

   5.1(a)

Wave Employee

   5.11(a)

Wave Employee Agreement

   5.11(a)

Wave Engagement Letters

   5.22

Wave ERISA Affiliate

   5.11(a)

Wave Legacy Employee

   5.11(a)

Wave Material Adverse Effect

   5.1(c)

Wave Material Contracts

   5.17(a)

 

iv



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Wave Options

   3.3(e)

Wave Redomestication Approval

   5.18

Wave SEC Reports

   5.5(a)

Wave Severance Package Table

   5.11(h)

Wave Share Issuance Approval

   5.18

Wave Special Meeting

   7.11(b)

Wave Stockholders’ Approval

   5.18

Wave Superior Proposal

   10.1(j)

Wave Voting Agreements

   Preamble

Wave’s Employee Communication

   6.2(n)

 

Exhibits


--------------------------------------------------------------------------------

    2.1   Form of Surviving Corporation Articles of Incorporation 2.2   Form of
Surviving Corporation Bylaws 2.3   Surviving Corporation Officers 7.15   Form of
Affiliate Agreement 7.18(d)(i)   Form of Board Service and Release Agreement
7.18(d)(ii)   Form of Severance and Noncompetition Agreement 7.18(d)(iii)   Form
of Severance and Noncompetition Agreement 7.18(d)(iv)   Form of Retention
Agreement 7.18(d)(v)   Form of Board Service, Amendment and Release Agreement

 

v



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) dated as of June 11, 2004,
is by and between Prime Medical Services, Inc., a Delaware corporation
(“Stone”), and HealthTronics Surgical Services, Inc., a Georgia corporation
(“Wave”).

 

WHEREAS, the respective Boards of Directors of Wave and Stone deem it advisable
and in the best interests of their respective corporations and stockholders that
Stone merge with and into Wave (the “Merger”) upon the terms and subject to the
conditions set forth in this Agreement, and such Boards of Directors have
approved this Agreement and the Merger and each has directed that this Agreement
be presented to their respective stockholders for approval; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, with
the approval of Stone’s Board of Directors, Wave has entered into a voting
agreement with Kenneth S. Shifrin, under which such parties have among other
things agreed to support the Merger upon the terms and conditions set forth
therein (the “Stone Voting Agreement”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, with
the approval of Wave’s Board of Directors, Stone has entered into a voting
agreement with Argil J. Wheelock, under which such parties have among other
things agreed to support the Merger upon the terms and conditions set forth
therein (the “Wave Voting Agreement” and, along with the Stone Voting Agreement,
the “Voting Agreements”); and

 

WHEREAS, for federal income tax purposes, it is intended that the Merger will
qualify as a reorganization under the provisions of Section 368(a) of the United
States Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.1 The Merger. Upon the terms and subject to the conditions hereof, at the
Effective Time Stone shall merge with and into Wave and the separate corporate
existence of Stone shall thereupon cease and Wave shall be the surviving
corporation in the Merger (sometimes referred to herein as the “Surviving
Corporation”). The Merger shall have the effects set forth in Section 14-2-1106
of the Georgia Business Corporation Code (“GBCC”) and Section 259 of the
Delaware General Corporation Law (the “DGCL”), including the Surviving
Corporation’s succession to and assumption of all rights and obligations of
Stone.

 

1.2 Effective Time of the Merger. The Merger shall become effective (the
“Effective Time”) upon the later of (a) the date of filing of a properly
executed Articles of Merger (the “Georgia Articles of Merger”) relating to the
Merger with the Secretary of State of Georgia in accordance with the GBCC, (b)
the date of filing of a properly executed Certificate of Merger (the “Delaware
Certificate of Merger” and, along with the Georgia Articles of Merger, the

 

1



--------------------------------------------------------------------------------

“Certificates of Merger”) relating to the Merger with the Secretary of State of
Delaware in accordance with the DGCL, and (c) at such later time as the parties
shall agree and set forth in the Certificates of Merger. The filing of the
Certificates of Merger referred to above shall be made as soon as practicable on
the Closing Date set forth in Section 3.4.

 

1.3 Tax Treatment. It is intended that the Merger shall constitute a
reorganization under Section 368(a) of the Code.

 

ARTICLE II

 

THE SURVIVING CORPORATION

 

2.1 Certificate of Incorporation. The Articles of Incorporation of Wave in
effect immediately prior to the Effective Time shall be the Articles of
Incorporation of the Surviving Corporation at and after the Effective Time until
thereafter amended in accordance with the terms thereof and the GBCC, provided
that at the Effective Time such Articles of Incorporation shall be amended in
the form attached as Exhibit 2.1 hereto.

 

2.2 Bylaws. The bylaws of Wave as in effect immediately prior to the Effective
Time shall be the bylaws of the Surviving Corporation at and after the Effective
Time, and thereafter may be amended in accordance with their terms and as
provided by the Articles of Incorporation and bylaws of the Surviving
Corporation and the GBCC, provided that at the Effective Time such bylaws shall
be amended in the form attached as Exhibit 2.2 hereto.

 

2.3 Directors and Officers. At and after the Effective Time, the directors of
the Surviving Corporation shall be the Designees and the officers of the
Surviving Corporation shall be as set forth in Exhibit 2.3 attached hereto,
until their respective successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the Surviving Corporation’s Articles of Incorporation and bylaws and the
GBCC.

 

ARTICLE III

 

CONVERSION OF SHARES

 

3.1 Conversion of Capital Stock. As of the Effective Time, by virtue of the
Merger and without any action on the part of the holders of any capital stock
described below:

 

(a) All shares of Common Stock of Stone, par value $.01 per share (“Stone
Shares”), that are held in Stone’s treasury shall be canceled and cease to exist
and no cash, shares of Wave’s common stock, no par value (the “Wave Common
Shares”), or other consideration shall be delivered in exchange therefor.

 

(b) Each issued and outstanding Stone Share (other than Stone Shares treated in
accordance with Section 3.1(a)) shall be converted into the right to receive one
(such one-for-one ratio, the “Exchange Ratio”) Wave Common Share (the “Stock
Consideration”). All such Stone Shares, when so converted, shall automatically
be retired, shall cease to be outstanding and shall automatically be cancelled,
and the holder of a certificate (“Stock Certificate”) that,

 

2



--------------------------------------------------------------------------------

immediately prior to the Effective Time, represented Stone Shares shall cease to
have any rights with respect thereto, except the right to receive, upon the
surrender of such Stock Certificate in accordance with Section 3.2: (i) the
applicable Stock Consideration, and (ii) certain dividends and other
distributions under Section 3.1(d), in each case without interest (collectively,
the “Merger Consideration”). Notwithstanding the foregoing, if between the date
hereof and the Effective Time the Wave Common Shares or Stone Shares shall have
been changed into a different number of shares or a different class, because of
any stock dividend, subdivision, reclassification, recapitalization, split,
combination or exchange of shares, the Exchange Ratio shall be correspondingly
adjusted to reflect such stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares.

 

(c) The Merger shall not affect any Wave Common Share issued and outstanding
immediately prior to the Effective Time.

 

(d) No dividends or other distributions declared or made after the Effective
Time with a record date after the Effective Time shall be paid to the holder of
any un-surrendered Stock Certificate with respect to the applicable Merger
Consideration represented thereby until the holder of record of such Stock
Certificate has surrendered such Stock Certificate in accordance with Section
3.2. Subject to the effect of applicable laws (including escheat and abandoned
property laws), following surrender of any such Stock Certificate, the record
holder of the certificate or certificates representing the Merger Consideration
issued in exchange therefor shall be paid without interest, (i) the amount of
dividends or other distributions with a record date after the Effective Time
theretofore payable with respect to Merger Consideration, and (ii) if the
payment date for any dividend or distribution payable with respect to Merger
Consideration has not occurred prior to the surrender of such Stock Certificate,
at the appropriate payment date therefor, the amount of dividends or other
distributions with a record date after the Effective Time but prior to the
surrender of such Stock Certificate and a payment date subsequent to the
surrender of such Stock Certificate.

 

(e) All Merger Consideration issued upon the surrender of Stock Certificates in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such Stock Certificates and the Stone
Shares formerly represented thereby, and from and after the Effective Time there
shall be no further registration of transfers effected on the stock transfer
books of the Surviving Corporation of Stone Shares which were outstanding
immediately prior to the Effective Time. If, after the Effective Time, Stock
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in this ARTICLE III.

 

3.2 Surrender and Payment.

 

(a) Wave shall authorize one or more transfer agent(s) reasonably acceptable to
Stone to act as Exchange Agent hereunder (the “Exchange Agent”) with respect to
the Merger. At or prior to the Effective Time, Wave shall deposit with the
Exchange Agent for the benefit of the holders of Stone Shares, for exchange in
accordance with this Section 3.2 through the Exchange Agent, the aggregate
amount of Merger Consideration payable in connection with the Merger
(collectively, the “Exchange Fund”). The Exchange Agent shall, pursuant to
irrevocable instructions, deliver the applicable Merger Consideration in
exchange for surrendered Stock Certificates pursuant to Section 3.1 out of the
Exchange Fund. Except as contemplated by Section 3.2(d), the Exchange Fund shall
not be used for any other purpose.

 

3



--------------------------------------------------------------------------------

(b) Promptly after the Effective Time, Wave shall cause the Exchange Agent to
send to each holder of record of Stock Certificates a letter of transmittal for
use in such exchange (which shall specify that the delivery shall be effected,
and risk of loss and title with respect to the Stock Certificates shall pass,
only upon proper delivery of the Stock Certificates to the Exchange Agent), and
instructions for use in effecting the surrender of Stock Certificates for
payment therefor in accordance herewith (together, the “Exchange Instructions”).
The Exchange Agent shall also provide for holders of Stock Certificates to
procure in person immediately after the Effective Time a letter of transmittal
and instructions and to deliver in person immediately after the Effective Time
such letter of transmittal and Stock Certificates in exchange for the Merger
Consideration.

 

(c) If any portion of the Merger Consideration is to be paid to a Person other
than the registered holder of the Stone Shares represented by the Stock
Certificate(s) surrendered in exchange therefor, no such issuance or payment
shall be made unless (i) the Stock Certificate(s) so surrendered have been
properly endorsed or otherwise be in proper form for transfer and (ii) the
Person requesting such issuance has paid to the Exchange Agent any transfer or
other taxes required as a result of such issuance to a Person other than the
registered holder or establish to the Exchange Agent’s satisfaction that such
tax has been paid or is not applicable. For purposes of this Agreement, “Person”
means an individual, a corporation, a limited liability company, a partnership,
an association, a trust or any other entity or organization, including any
governmental or regulatory authority or agency (a “Governmental Authority”).

 

(d) Any portion of the Exchange Fund that remains unclaimed by the holders of
Stone Shares one year after the Effective Time shall be returned to Wave, upon
demand, and any such holder who has not exchanged such holder’s Stock
Certificates in accordance with this Section 3.2 prior to that time shall
thereafter look only to Wave, as a general creditor thereof, to exchange such
Stock Certificates or to pay amounts to which such holder is entitled pursuant
to Section 3.1. If outstanding Stock Certificates are not surrendered prior to
six years after the Effective Time (or, in any particular case, prior to such
earlier date on which any Merger Consideration issuable or payable upon the
surrender of such Stock Certificates would otherwise escheat to or become the
property of any governmental unit or agency), the Merger Consideration issuable
or payable upon the surrender of such Stock Certificates shall, to the extent
permitted by applicable law, become the property of Wave, free and clear of all
claims or interest of any Person previously entitled thereto. Notwithstanding
the foregoing, none of Wave, Stone, or the Surviving Corporation shall be liable
to any holder of Stock Certificates for any amount paid, or Merger Consideration
delivered, to a public official pursuant to applicable abandoned property,
escheat or similar laws.

 

(e) If any Stock Certificate is lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming such Stock Certificate is lost,
stolen or destroyed and, if required by the Surviving Corporation, the posting
by such Person of a bond in such reasonable amount as Wave may direct as
indemnity against any claim that may be made against it with respect to such
Stock Certificate, the Exchange Agent shall issue in exchange for such lost,
stolen or destroyed Stock Certificate the Merger Consideration in respect
thereof pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

3.3 Stock Plans; Convertible Securities.

 

(a) At the Effective Time, automatically and without any action on the part of
the holder thereof, Wave will assume each outstanding employee or director stock
option of Stone (the “Stone Options”), and it will become an option (i) to
purchase that number of Wave Common Shares obtained by multiplying the number of
Stone Shares issuable upon the exercise of such Stone Option by the Exchange
Ratio, (ii) at an exercise price per share equal to the per share exercise price
of such Stone Option divided by the Exchange Ratio, and (iii) otherwise upon the
same terms and conditions as such outstanding Stone Options; except that if Code
Section 421 applies to any Stone Option because of the qualifications under Code
Section 422 or 423, the exercise price, the number of shares purchasable
pursuant to such Stone Option and the terms and conditions of exercise of such
Stone Option will comply with Code Section 424(a).

 

(b) Wave will take all corporate actions necessary to reserve for issuance a
sufficient number of Wave Common Shares for delivery upon exercise of Stone
Options Wave assumes under Section 3.3(a).

 

(c) On or prior to the 30th day following the Effective Time, Wave will file a
registration statement on Form S-8 (or any successor or other appropriate forms)
with respect to the Wave Common Shares subject to the Stone Options and will use
its reasonable efforts to maintain the effectiveness of such registration
statement (and maintain the current status of the prospectus or prospectuses
contained therein) for as long as such options remain outstanding.

 

(d) Wave will assume as of the Effective Time each Stone stock option plan
providing for the issuance or grant of Stone Options and all of Stone’s
obligations with respect to the Stone Options. Upon assumption of such plans,
such amendments thereto as may be required to reflect the Merger will be deemed
to have been made.

 

(e) At the Effective Time, automatically and without any action on the part of
the holder thereof, each outstanding employee or director stock option of Wave
(the “Wave Options”), and each Wave stock option plan providing for the issuance
and grant of Wave Options, shall continue in effect upon the same terms and
conditions as existed immediately prior to the Effective Time.

 

3.4 Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Transactions”) shall take place at 10:00 a.m., Austin,
Texas time, on the business day (the “Closing Date”) on which all of the
conditions set forth in ARTICLE VIII are satisfied or waived, at the offices of
Akin Gump Strauss Hauer & Feld LLP, 300 West Sixth Street, Suite 2100, Austin,
Texas 78701, or at such other date and time as Wave and Stone shall agree.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF STONE

 

Stone represents and warrants to Wave as follows:

 

4.1 Organization and Qualification.

 

(a) Stone is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, is duly qualified to do business as a
foreign corporation and is in good standing in the jurisdictions set forth in
Section 4.1(a) of the disclosure letter delivered by Stone to Wave
contemporaneously with the execution hereof (the “Stone Disclosure Schedule”),
which include each jurisdiction in which the character of Stone’s properties or
the nature of its business makes such qualification necessary, except in
jurisdictions, if any, where the failure to be so qualified would not result in
a Stone Material Adverse Effect. Stone has all requisite corporate power and
authority to own, use or lease its properties and to carry on its business as it
is now being conducted. Stone has made available to Wave a complete and correct
copy of its certificate of incorporation and bylaws, each as amended to date,
and Stone’s certificate of incorporation and bylaws as so delivered are in full
force and effect. Stone is not in default in any respect in the performance,
observation or fulfillment of any provision of its certificate of incorporation
or bylaws.

 

(b) Section 4.1(b) of the Stone Disclosure Schedule lists the name and
jurisdiction of organization of each Subsidiary of Stone and the jurisdictions
in which each such Subsidiary is qualified or holds licenses to do business as a
foreign corporation or other organization as of the date hereof. Each of Stone’s
Subsidiaries is an entity duly created, formed or organized, validly existing
and in good standing under the laws of the jurisdiction of its creation,
formation or organization. Each of Stone’s Subsidiaries is authorized to conduct
its business and is in good standing under the laws of each jurisdiction listed
for such Subsidiary in Section 4.1(b) of the Stone Disclosure Schedule, which
includes each jurisdiction in which the character of such Subsidiary’s
properties or the nature of its business makes such qualification necessary,
except in jurisdictions, if any, where the failure to be so qualified would not
result in a Stone Material Adverse Effect. Each of Stone’s Subsidiaries has the
requisite power and authority to own, use or lease its properties and to carry
on its business as it is now being conducted and as it is now proposed to be
conducted. Stone has made available to Wave a complete and correct copy of the
certificate of incorporation and bylaws (or similar organizational documents) of
each of Stone’s Subsidiaries, each as amended to date, and the certificate of
incorporation and bylaws (or similar organizational documents) as so delivered
are in full force and effect. No Subsidiary of Stone is in default in any
respect in the performance, observation or fulfillment of any provision of its
certificate of incorporation or bylaws (or similar organizational documents).
Other than Stone’s Subsidiaries and as set forth in Section 4.1(b) of the Stone
Disclosure Schedule, Stone does not beneficially own or control, directly or
indirectly, 5% or more of any class of equity or similar securities of any
corporation or other organization, whether incorporated or unincorporated.

 

(c) For this Agreement, (i) a “Stone Material Adverse Effect” means any event,
circumstance, condition, development or occurrence causing, resulting in or
having (or

 

6



--------------------------------------------------------------------------------

with the passage of time likely to cause, result in or have) a material adverse
effect on the financial condition, business, assets, properties, prospects
(assuming the Merger would not occur) or results of operations of Stone and its
Subsidiaries taken as a whole; provided that such term shall not include effects
that result from conditions affecting the economy generally or the medical
devices industry or the lithotripsy services industry generally; and (ii)
”Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (x) at least a
majority of the securities or other interests having by their terms voting power
to elect a majority of the Board of Directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly beneficially owned or controlled by such party or by any one or more
of the entities so owned or controlled by such party, or by such party and one
or more of its owned or controlled entities, or (y) such party or any entity
directly or indirectly beneficially owned or controlled by such party is a
general partner of a partnership or a manager of a limited liability company.

 

4.2 Capitalization.

 

(a) The authorized capital stock of Stone consists of (i) 40,000,000 Stone
Shares, par value $.01 per share and (ii) 1,000,000 shares of preferred stock,
par value $.01 per share (the “Stone Preferred Stock”). As of the date hereof,
(i) 21,045,643 Stone Shares were issued and 20,662,677 Stone Shares were
outstanding, (ii) 382,966 Stone Shares held in treasury, (iii) no shares of
Stone Preferred Stock were issued and outstanding, (iv) no shares of Stone
Preferred Stock were held in treasury and (v) stock options, warrants and
convertible securities to acquire 2,963,528 Stone Shares were outstanding under
all stock option plans, warrants and agreements of Stone and its Subsidiaries.
All of the outstanding Stone Shares are validly issued, fully paid and
nonassessable, and free of preemptive rights. Except as set forth above or in
Section 4.2(a) of the Stone Disclosure Schedule, and other than pursuant to this
Agreement, there are no outstanding subscriptions, options, rights, warrants,
convertible securities, stock appreciation rights, phantom equity, shareholders
rights agreements, rights of first refusal, or other agreements or commitments
(including “rights plans” or “poison pills”) obligating Stone, or which would
obligate the Surviving Corporation after the Effective Time, to issue, transfer,
sell, redeem, repurchase or otherwise acquire any shares of its capital stock of
any class. Except as contemplated by the Stone Voting Agreement, there are no
agreements, arrangements or other understandings with respect to the right to
vote any shares of capital stock of Stone.

 

(b) Except as set forth in Section 4.2(b) of the Stone Disclosure Schedule,
Stone is, directly or indirectly, the record and beneficial owner of all of the
outstanding equity securities of each Stone Subsidiary, there are no irrevocable
proxies with respect to any such securities, and no equity securities of any
Stone Subsidiary are or may become required to be issued because of any options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, equity securities of any Stone Subsidiary, and there are no
contracts, commitments, understandings or arrangements by which Stone or any
Stone Subsidiary is or may be bound to issue additional equity securities of any
Stone Subsidiary or securities convertible into or exchangeable or exercisable
for any such equity securities. Except as set forth on Section 4.2(b) of the
Stone Disclosure Schedule, all of such equity securities Stone owns are validly
issued, fully paid and nonassessable and are owned by it free and clear of all
liens, mortgages, pledges, security interests, encumbrances, claims or charges
of any kind (collectively, “Liens”).

 

7



--------------------------------------------------------------------------------

4.3 Authority. Stone has full corporate power and authority to execute and
deliver this Agreement and any ancillary agreements (the “Ancillary Agreements”)
to which Stone is or will be a party and, subject to obtaining the Stone
Stockholders’ Approval, to consummate the Transactions. The execution, delivery
and performance of this Agreement and the Ancillary Agreements to which Stone is
or will be a party and the consummation of the Transactions have been duly and
validly authorized by Stone’s Board of Directors, and no other corporate
proceedings on the part of Stone are necessary to authorize this Agreement and
the Ancillary Agreements to which Stone is or will be a party or to consummate
the Transactions, other than the Stone Stockholders’ Approval. This Agreement
has been, and the Ancillary Agreements to which Stone is or will be a party are,
or upon execution will be, duly and validly executed and delivered by Stone and,
assuming the due authorization, execution and delivery hereof and thereof by the
other parties hereto and thereto, constitutes, or upon execution and delivery by
all parties will constitute, valid and binding obligations of Stone enforceable
against Stone in accordance with their respective terms, except as such
enforceability may be subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting the rights of
creditors and of general principles of equity (the “Enforceability Exception”).

 

4.4 Consents and Approvals; No Violation. The execution and delivery of this
Agreement, the consummation of the Transactions and the performance by Stone of
its obligations hereunder will not:

 

(a) subject to receipt of the Stone Stockholders’ Approval, conflict with any
provision of Stone’s certificate of incorporation or bylaws or the certificate
of incorporation or bylaws (or other similar organizational documents) of any of
its Subsidiaries, in each case as amended;

 

(b) subject to obtaining the Stone Stockholders’ Approval and filing of the
Delaware Certificate of Merger with the Secretary of State of Delaware, require
any consent, waiver, approval, order, authorization or permit of, or
registration, filing with or notification to, (i) any Governmental Authority,
except for applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), the Securities Act of
1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), state laws relating to takeovers, if applicable,
state securities or blue sky laws, except as set forth in Section 4.4(b) of the
Stone Disclosure Schedule and except for approvals that are ministerial in
nature and are customarily obtained from Governmental Authorities after the
Effective Time in connection with transactions of the same nature as are
contemplated hereby (“Customary Post-Closing Consents”) or (ii) except as set
forth in Section 4.4(b) of the Stone Disclosure Schedule, any third party other
than a Governmental Authority, other than such non-Governmental Authority third
party consents, waivers, approvals, orders, authorizations and permits that
would not (i) result in a Stone Material Adverse Effect, (ii) materially impair
the ability of Stone or any of its Subsidiaries, as the case may be, to perform
its obligations under this Agreement or any Ancillary Agreement or (iii) prevent
the consummation of any of the Transactions;

 

(c) except as set forth in Section 4.4(c) of the Stone Disclosure Schedule,
result in any violation of or the breach of or constitute a default (with notice
or lapse of time or

 

8



--------------------------------------------------------------------------------

both) under, or give rise to any right of termination, cancellation or
acceleration or guaranteed payments or a loss of a material benefit under, any
of the terms, conditions or provisions of any note, lease, mortgage, license,
agreement or other instrument or obligation to which Stone or any of its
Subsidiaries is a party or by which Stone or any of its Subsidiaries or any of
their respective properties or assets may be bound, except for such violations,
breaches, defaults, or rights of termination, cancellation or acceleration, or
losses as to which requisite waivers or consents have been obtained or which,
individually or in the aggregate, would not (i) result in a Stone Material
Adverse Effect, (ii) materially impair the ability of Stone or any of its
Subsidiaries to perform its obligations under this Agreement or any Ancillary
Agreement or (iii) prevent the consummation of any of the Transactions;

 

(d) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to Stone or any Subsidiary of Stone;

 

(e) result in the creation of any Lien upon any shares of capital stock or
material properties or assets of Stone or any of its Subsidiaries under any
agreement or instrument to which Stone or any of its Subsidiaries is a party or
by which Stone or any of its Subsidiaries or any of their properties or assets
is bound; or

 

(f) result in any holder of any securities of Stone being entitled to appraisal,
dissenters’ or similar rights.

 

4.5 Stone SEC Reports.

 

(a) Stone has filed with the Securities and Exchange Commission (the “SEC”), and
has heretofore made available to Wave true and complete copies of, each form,
registration statement, report, schedule, proxy or information statement and
other document (including exhibits and amendments thereto), including its Annual
Reports to Stockholders incorporated by reference in certain of such reports,
required to be filed by it or its predecessors with the SEC since January 1,
2001 under the Securities Act or the Exchange Act (collectively, the “Stone SEC
Reports”). As of the respective dates the Stone SEC Reports were filed or, if
any Stone SEC Report were amended, as of the date such amendment was filed, each
Stone SEC Report, including any financial statements or schedules included
therein, (a) complied in all material respects with all applicable requirements
of the Securities Act and the Exchange Act, as the case may be, and the
applicable rules and regulations promulgated thereunder, and (b) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No event since the date of the last Stone SEC Report has occurred
that would require Stone to file a Current Report on Form 8-K other than the
execution of this Agreement. All documents required to be filed by Stone with
the SEC have been filed with the SEC.

 

(b) The chief executive officer and chief financial officer of Stone have made
all certifications (without qualification or exception to the matters certified)
required by, and would be able to make such certifications (without
qualification or exception to the matters certified) as of the date hereof and
as of the Closing Date as if required to be made as of such dates pursuant to,
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related

 

9



--------------------------------------------------------------------------------

rules and regulations promulgated by the SEC, and the statements contained in
any such certifications are complete and correct; neither Stone nor its officers
has received notice from any Governmental Authority questioning or challenging
the accuracy, completeness, form or manner of filing or submission of such
certification. Stone maintains “disclosure controls and procedures” (as defined
in Rule 13a-14(c) under the Exchange Act); such disclosure controls and
procedures are effective to ensure that all material information concerning
Stone and its Subsidiaries is made known on a timely basis to the individuals
responsible for preparing the Stone SEC Reports and other public disclosure and
Stone is otherwise in substantial compliance with all applicable effective
provisions of the Sarbanes-Oxley Act and the applicable listing standards of The
Nasdaq National Market and has taken all steps necessary to ensure Stone will be
in compliance with such provision of the Sarbanes-Oxley Act and Nasdaq National
Market when such provisions become effective in the future.

 

4.6 Financial Statements. Each of the audited consolidated financial statements
and unaudited consolidated interim financial statements of Stone (including any
related notes and schedules) included (or incorporated by reference) in its
Annual Reports on Form 10-K for each of the three fiscal years ended December
31, 2001, 2002 and 2003 and its Quarterly Report on Form 10-Q for its fiscal
quarter ended March 31, 2004 have been prepared from, and are in accordance
with, the books and records of Stone and its consolidated Subsidiaries, comply
in all material respects with applicable accounting requirements and with the
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis (except as may be indicated in the notes thereto and subject,
in the case of quarterly financial statements, to normal and recurring year-end
adjustments) and fairly present, in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto), the consolidated
financial position of Stone and its Subsidiaries as of the date thereof and the
consolidated results of operations and cash flows (and changes in financial
position, if any) of Stone and its Subsidiaries for the periods presented
therein (subject to normal year-end adjustments and the absence of financial
footnotes in the case of any unaudited interim financial statements).

 

4.7 Absence of Undisclosed Liabilities. Except (a) as specifically disclosed in
the Stone SEC Reports filed and publicly available prior to the date hereof and
(b) for liabilities and obligations incurred in the ordinary course of business
and consistent with past practice since December 31, 2003, neither Stone nor any
of its Subsidiaries has incurred any liabilities or obligations of any nature
(contingent or otherwise) that would have a Stone Material Adverse Effect or
would be required by GAAP to be reflected on a consolidated balance sheet of
Stone and its Subsidiaries or the notes thereto which are not so reflected.

 

4.8 Absence of Certain Changes. Except as disclosed in the Stone SEC Reports
filed and publicly available prior to the date hereof, as set forth in Section
4.8 of the Stone Disclosure Schedule or as contemplated by this Agreement, since
December 31, 2003 (a) Stone and its Subsidiaries have conducted their business
in all material respects in the ordinary course consistent with past practices,
(b) there has not been any change or development, or combination of changes or
developments that, individually or in the aggregate, would have a Stone Material
Adverse Effect, (c) there has not been any declaration, setting aside or payment
of any dividend or other distribution with respect to any shares of capital
stock of Stone, or any repurchase, redemption or other acquisition by Stone or
any of its Subsidiaries of any outstanding shares of

 

10



--------------------------------------------------------------------------------

capital stock or other securities of, or other ownership interests in, Stone or
any of its Subsidiaries, (d) there has not been any amendment of any term of any
outstanding security of Stone or any of its Subsidiaries, (e) there has not been
any change in any method of accounting or accounting practice by Stone or any of
its Subsidiaries, except for any such change required because of a concurrent
change in GAAP and (f) Stone has not changed the independent accounting firm
that conducts it audits.

 

4.9 Taxes. Except as otherwise disclosed in Section 4.9 of the Stone Disclosure
Schedule and for matters that would have no Stone Material Adverse Effect:

 

(a) Stone and each of its Subsidiaries have timely filed (or have had timely
filed on their behalf) or will file or cause to be timely filed, all Tax Returns
required by applicable law to be filed by any of them prior to or as of the
Closing Date. All such Tax Returns and amendments thereto are or will be true,
complete and correct in all material respects. All such Tax Returns accurately
reflect the facts, income, assets, and operations or other matters or
information shown thereon of Stone and each of its Subsidiaries. An extension of
time within which to file a Tax Return that has not been filed has not been
requested or granted. Stone and each of its Subsidiaries have complied in all
respects with all applicable laws, rules and regulations relating to the payment
and withholding of Taxes (including, without limitation, withholding of Taxes
pursuant to Sections 1441 and 1442 of the Code or similar provisions under any
state, local or foreign law) and has, within the time and manner prescribed by
law, withheld and paid over to the proper taxing authorities all amounts
required to be withheld and paid over under applicable laws.

 

(b) Stone and each of its Subsidiaries have paid (or have had paid on their
behalf), or where payment is not yet due, have established (or have had
established on their behalf and for their sole benefit and recourse), or will
establish or cause to be established on or before the Closing Date, an adequate
accrual for the payment of all material Taxes due with respect to any period
ending prior to or as of the Closing Date.

 

(c) No Audit by a Tax Authority is pending or threatened with respect to any Tax
Returns filed by, or Taxes due from, Stone or any Subsidiary. No issue has been
raised by any Tax Authority in any Audit of Stone or any of its Subsidiaries
that if raised with respect to any other period not so audited could be expected
to result in a material proposed deficiency for any period not so audited. No
material deficiency or adjustment for any Taxes has been threatened, proposed,
asserted or assessed against Stone or any of its Subsidiaries. There are no
liens for Taxes upon the assets of Stone or any of its Subsidiaries, except
liens for current Taxes not yet delinquent.

 

(d) Neither Stone nor any of its Subsidiaries has given or been requested to
give any waiver of statutes of limitations relating to the payment of Taxes or
have executed powers of attorney with respect to Tax matters, which will be
outstanding as of the Closing Date. Neither Stone nor any of its Subsidiaries
has requested or received a ruling (adverse or otherwise) from any Tax Authority
or signed a closing or other agreement with any Tax Authority.

 

11



--------------------------------------------------------------------------------

(e) Neither Stone nor any of its Subsidiaries are required to include in income
any adjustment pursuant to Section 481(a) of the Code by reason of any voluntary
or involuntary change in accounting method (nor has any Taxing Authority
proposed any such adjustment or change in accounting method).

 

(f) Neither Stone nor any of its Subsidiaries has received any notice of any
claim made by a Taxing Authority in a jurisdiction, where Stone or Subsidiary
does not file a Tax Return, that Stone is or may be subject to taxation in such
jurisdiction.

 

(g) Prior to the date hereof, Stone and its Subsidiaries have disclosed, and
provided or made available true and complete copies to Wave of, all Tax sharing,
Tax indemnity, or similar agreements to which Stone or any of its Subsidiaries
are a party to, is bound by, or has any obligation or liability for Taxes.

 

(h) In this Agreement, (i) ”Audit” means any audit, assessment of Taxes, other
examination by any Tax Authority, proceeding or appeal of such proceeding
relating to Taxes; (ii) ”Taxes” means all Federal, state, local and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto; (iii) ”Tax Authority” means the Internal Revenue Service and
any other domestic or foreign Governmental Authority responsible for the
administration of any Taxes; and (iv) ”Tax Returns” means all Federal, state,
local and foreign tax returns, declarations, statements, reports, schedules,
forms and information returns and any amended Tax Return relating to Taxes.

 

(i) Except for the group of which Stone is currently the parent corporation,
Stone has never been a member of an affiliated group of corporations, within the
meaning of Section 1504 of the Code or similar state or local filing group for
tax purposes.

 

4.10 Litigation. Except as disclosed in the Stone SEC Reports filed and publicly
available prior to the date hereof or Section 4.10 of the Stone Disclosure
Schedule and for matters that would not have a Stone Material Adverse Effect,
there is no suit, claim, action, proceeding or investigation pending or, to
Stone’s knowledge, threatened against or directly affecting Stone, any
Subsidiaries of Stone or any of the directors or officers of Stone or any of its
Subsidiaries in their capacity as such, nor is there any reasonable basis
therefor that could reasonably be expected to have a Stone Material Adverse
Effect, if adversely determined. Neither Stone nor any of its Subsidiaries, nor
any officer, director or employee of Stone or any of its Subsidiaries, has been
permanently or temporarily enjoined by any order, judgment or decree of any
court or any other Governmental Authority from engaging in or continuing any
conduct or practice in connection with the business, assets or properties of
Stone or such Subsidiary nor, to the knowledge of Stone, is Stone, any
Subsidiary or any officer, director or employee of Stone or its Subsidiaries
under investigation by any Governmental Authority. Except as disclosed in the
Stone SEC Reports filed and publicly available prior to the date hereof or
Section 4.10 of the Stone Disclosure Schedule, there is not in existence any
order, judgment or decree of any court or other tribunal or other agency
enjoining or requiring Stone or any of its Subsidiaries to take any action of
any kind with respect to its business, assets or properties. Notwithstanding the
foregoing, no representation or warranty in this Section 4.10 is made with
respect to Environmental Laws, which are covered exclusively by the provisions
set forth in Section 4.12.

 

12



--------------------------------------------------------------------------------

4.11 Employee Benefit Plans; ERISA.

 

(a) Section 4.11(a)(1) of the Stone Disclosure Schedule contains a true and
complete list of each individual or group employee benefit plan or arrangement
(including plans described in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), sponsored, maintained or
contributed to by Stone or any trade or business, whether or not incorporated,
which together with Stone would be deemed a “single employer” within the meaning
of Section 414(b), (c) or (m) of the Code or Section 4001(b)(1) of ERISA (a
“Stone ERISA Affiliate”) within six years prior to the Effective Time, including
each bonus, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, performance awards, retirement,
vacation, severance, salary continuation, disability, death benefit,
cafeteria/flexible benefits, hospitalization, medical, dependent care
assistance, tuition reimbursement or scholarship program, fringe benefits or
other plan, arrangement or understanding providing benefits to any former or
retired employee, officer, consultant, independent contractor, agent or director
of Stone or its Subsidiaries (hereinafter collectively referred to as a “Stone
Legacy Employee”) or any current employee, officer, consultant, independent
contractor, agent or director of Stone or its Subsidiaries (referred to as a
“Stone Employee”) together with any indication of the funding status of each
(e.g., trust, insured or general company assets) and any employment, consulting,
severance, termination, change in control or indemnification agreement,
arrangement or understanding covering any Stone Employee or Stone Legacy
Employee or between Stone, any of its Subsidiaries and any Stone Employee or
Stone Legacy Employee, without regard to whether the same constitutes an
employee benefit plan under ERISA or the number of employees (“Stone Benefit
Plans”), and Section 4.11(a)(2) of the Stone Disclosure Schedule lists each
individual employment, severance or similar agreement with respect to which
Stone or any Stone ERISA Affiliate has any current or future obligation or
liability (“Stone Employee Agreement”).

 

(b) With respect to each Stone Benefit Plan: (i) if intended to qualify under
Section 401(a) or 401(k) of the Code, such plan satisfies the requirements of
such sections, has received a favorable determination letter from the Internal
Revenue Service with respect to its qualification, and its related trust has
been determined to be exempt from tax under Section 501(a) of the Code and, to
the knowledge of Stone, nothing has occurred since the date of such letter to
adversely affect such qualification or exemption; (ii) each such plan has been
designed and administered in substantial compliance with its terms and
applicable law (including but not limited to applicable provisions of ERISA and
the Code), except for any noncompliance with respect to any such plan that could
not reasonably be expected to result in a Stone Material Adverse Effect; (iii)
neither Stone nor any Stone ERISA Affiliate has engaged in, and Stone and each
Stone ERISA Affiliate do not have any knowledge of any Person that has engaged
in, any transaction or acted or failed to act in any manner that would subject
Stone or any Stone ERISA Affiliate to any liability for a breach of fiduciary
duty under ERISA that could reasonably be expected to result in a Stone Material
Adverse Effect; (iv) no disputes are pending or, to the knowledge of Stone or
any Stone ERISA Affiliate, threatened, that could reasonably be expected to
result in a Stone Material Adverse Effect; (v) neither Stone nor any Stone ERISA
Affiliate has engaged in, and Stone and each Stone ERISA Affiliate do not have
any knowledge of any Person that has engaged in, any transaction in violation of
Section 406(a) or (b) of ERISA or Section 4975 of the Code for which no
exemption exists under Section 408 of ERISA or Section 4975(c) of the Code or
Section 4975(d) of the Code that could reasonably be expected to result in a
Stone

 

13



--------------------------------------------------------------------------------

Material Adverse Effect; (vi) there have been no “reportable events” within the
meaning of Section 4043 of ERISA for which the 30 day notice requirement of
ERISA has not been waived by the Pension Benefit Guaranty Corporation (the
“PBGC”); (vii) all contributions due have been made on a timely basis (within,
where applicable, the time limit established under Section 302 of ERISA or Code
Section 412); (viii) no notice of intent to terminate such plan has been given
under Section 4041 of ERISA and no proceeding has been instituted under Section
4042 of ERISA to terminate such plan; and (ix) except for defined benefit plans
(if applicable), such plan may be terminated on a prospective basis without any
continuing liability for benefits other than benefits accrued to the date of
such termination. All contributions made or required to be made under any Stone
Benefit Plan meet the requirements for deductibility under the Code, and all
contributions which are required and which have not been made have been properly
recorded on the books of Stone or a Stone ERISA Affiliate.

 

(c) Stone has delivered to Wave true, complete and correct copies of the
following, if applicable to such Stone Benefit Plan, (i) each Stone Benefit Plan
(or, in the case of any unwritten Stone Benefit Plans, descriptions thereof),
(ii) the most recent annual report on Form 5500 filed with the Department of
Labor with respect to each Stone Benefit Plan (if any such report was required),
including any financial statements and opinions required by ERISA Section
101(a)(3), (iii) the most recent summary plan description for each Stone Benefit
Plan for which such summary plan description is required, and all modifications
thereto, (iv) each trust agreement and each insurance or annuity contract
relating to any Stone Benefit Plan, and (v) copies of all determination letters
and other governmental agency rulings and open requests for rulings or letters
with respect to each Stone Benefit Plan.

 

(d) Stone, and all Stone ERISA Affiliates, have substantially complied with the
health care continuation coverage provisions of ERISA Sections 601-608 and Code
Section 4980B with respect to all group health plans, as such term is defined in
Code Section 5000(b)(1), and the portability requirements of ERISA Section 701
and of Code Section 9801, of Stone and the Stone ERISA Affiliates, and there are
no past or current violations of the continuation coverage or portability
provisions by Stone and the Stone ERISA Affiliates that could give rise to any
Stone Material Adverse Effect.

 

(e) No Stone Benefit Plan is nor has Stone or any Stone ERISA Affiliate
maintained or been required to contribute to (i) a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA and ERISA Section 3(37)) or a “multiple
employer plan” (within the meaning of Section 413(c) of the Code), (ii) a
defined benefit plan subject to Title IV of ERISA or the minimum funding
standards of ERISA Section 302 or Code Section 412, (iii) an “employee stock
ownership plan” (within the meaning of Code Section 4975(e)(7)) and ERISA
Section 407(d)(6), or (iv) any “voluntary employees beneficiary association”
(within the meaning of Section 501(c)(9) of the Code), any “welfare benefit
fund” (within the meaning of Section 419 of the Code), or any other trust
through which welfare benefits are funded or through which insurance premiums
are paid on behalf of Stone Employees or Stone Legacy Employees. No event has
occurred with respect to Stone or a Stone ERISA Affiliate in connection with
which Stone could be subject to any liability, lien or encumbrance with respect
to any Stone Benefit Plan or any employee benefit plan described in Section 3(3)
of ERISA maintained, sponsored or contributed to by a Stone ERISA Affiliate
under ERISA or the Code.

 

14



--------------------------------------------------------------------------------

(f) Except as set forth in Section 4.11(f) of the Stone Disclosure Schedule, no
Stone Employees or Stone Legacy Employees are covered by any Stone Benefit Plans
or Stone Employee Agreements that provide or will provide severance pay,
including accrued unused vacation pay, post-termination health or life insurance
benefits (except as required pursuant to Section 4980(B) of the Code or
applicable state law) or accelerate the time of payment or vesting or trigger
any payment or funding (through a grantor trust or otherwise) of compensation or
benefits, increase the amount payable or trigger any other material obligation
pursuant to any Stone Benefit Plans or result in any breach or violation of, or
default under any Stone Benefit Plan or any similar benefits, and the
consummation of the Transactions shall not cause any payments or benefits to any
employee to be either subject to an excise tax or non-deductible to Stone under
Sections 4999 and 280G of the Code, respectively.

 

(g) All required reports and descriptions (including but not limited to Form
5500 annual reports and required attachments (including but not limited to any
required independent audit), Forms 1099-R, summary annual reports, and summary
plan descriptions and summaries of material modification) have been filed or
distributed appropriately with respect to each Stone Benefit Plan. All required
tax filings with respect to each Stone Benefit Plan have been made, including
but not limited to IRS Forms 990-T and 5330, and any taxes due in connection
with such filings have been paid.

 

(h) Stone and its Subsidiaries have (i) correctly categorized all Stone
Employees as either employees or independent contractors for federal tax
purposes, and are in compliance with all applicable federal, state and local
laws, rules and regulations (domestic and foreign) respecting their employment,
employment practices, labor, terms and conditions of employment and wages and
hours, in each case, with respect to Stone Employees; (ii) have withheld all
amounts required by law or by agreement to be withheld from the wages, salaries
and other payments to Stone Employees; (iii) are not liable for or in arrears
for the payment of wage or any taxes or any penalty for failure to comply with
any of the foregoing; (iv) are not liable for any payment to any trust or other
fund or to any governmental or administrative authority, with respect to
unemployment compensation benefits, social security or other benefits for Stone
Employees, and (v) have provided Stone Employees with the benefits to which they
are entitled to pursuant to the terms of all Stone Benefit Plans.

 

(i) Attached as Section 4.11(i) of the Stone Disclosure Schedule is a current
list of Stone Employees and a severance package table (the “Stone Severance
Package Table”) which lists the maximum amount of all severance pay that may be
paid to Stone Employees, and a list of Stone Employees with written employment
agreements, written letter agreements, agreements covered by resolution of the
Stone Board of Directors addressing specific employees, or other agreements set
forth in Section 4.11(a)(2) of the Stone Disclosure Schedule (“Stone Contract
Employees”).

 

4.12 Environmental Liability. Except as set forth in Section 4.12 of the Stone
Disclosure Schedule or as could not reasonably be expected to result in
liabilities that have a Stone Material Adverse Effect:

 

(a) The businesses of Stone and its Subsidiaries have been and are operated in
material compliance with all applicable federal, international, state and local
environmental

 

15



--------------------------------------------------------------------------------

protection, health and safety or similar laws, statutes, ordinances,
restrictions, licenses, rules, orders, regulations, permit conditions,
injunctive obligations, standard, and legal requirements, including the common
law and the Federal Clean Water Act, Safe Drinking Water Act, Resource
Conservation & Recovery Act, Clean Air Act, Outer Continental Shelf Lands Act,
Comprehensive Environmental Response, Compensation and Liability Act, and
Emergency Planning and Community Right to Know Act, each as amended and
currently in effect (together, “Environmental Laws”).

 

(b) Neither Stone nor any of its Subsidiaries has caused or allowed the
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum, petroleum products or any substance regulated under any Environmental
Law (together, “Hazardous Substances”), except in material compliance with all
Environmental Laws, and, to Stone’s knowledge, no generation, treatment,
manufacture, processing, distribution, use, storage, discharge, release,
disposal, transport or handling of any Hazardous Substances has occurred at any
property or facility owned, leased or operated by Stone or any of its
Subsidiaries except in material compliance with all Environmental Laws.

 

(c) Neither Stone nor any of its Subsidiaries has received any written notice
from any Governmental Authority or third party or, to the knowledge of Stone,
any other communication alleging or concerning any material violation by Stone
or any of its Subsidiaries of, or responsibility or liability of Stone or any of
its Subsidiaries under, any Environmental Law. There are no pending or, to the
knowledge of Stone, threatened claims, suits, actions, proceedings or
investigations with respect to the businesses or operations of Stone or any of
its Subsidiaries alleging or concerning any material violation of, or
responsibility or liability under, any Environmental Law, nor does Stone have
any knowledge of any fact or condition that could give rise to such a claim,
suit, action, proceeding or investigation.

 

(d) Stone and its Subsidiaries are in possession of and are in compliance with
all material approvals, permits, licenses, registrations and similar
authorizations from all Governmental Authorities under all Environmental Laws
required for the operation of the businesses of Stone and its Subsidiaries;
there are no pending or, to the knowledge of Stone, threatened actions,
proceedings or investigations alleging violations of or seeking to modify,
revoke or deny renewal of any of such approvals, permits, licenses,
registrations and authorizations; and Stone does not have knowledge of any fact
or condition that is reasonably likely to give rise to any action, proceeding or
investigation regarding the violation of or seeking to modify, revoke or deny
renewal of any of such approvals, permits, licenses, registrations and
authorizations.

 

(e) Without in any way limiting the generality of the foregoing, (i) to Stone’s
knowledge, all offsite locations where Stone or any of its Subsidiaries has
transported, released, discharged, stored, disposed or arranged for the disposal
of Hazardous Substances are licensed and operating as required by law and (ii)
no polychlorinated biphenyls (“PCBs”), PCB-containing items, asbestos-containing
materials, or radioactive materials are used or stored at any property owned,
leased or operated by Stone or any of its Subsidiaries except in material
compliance with Environmental Laws.

 

16



--------------------------------------------------------------------------------

(f) No claims have been asserted or, to Stone’s knowledge, threatened to be
asserted against Stone or its Subsidiaries for any personal injury (including
wrongful death) or property damage (real or personal) arising out of alleged
exposure or otherwise related to Hazardous Substances used, handled, generated,
transported or disposed by Stone or its Subsidiaries.

 

4.13 Compliance with Applicable Laws. Stone and each of its Subsidiaries hold
all material approvals, licenses, permits, registrations and similar type
authorizations necessary for the lawful conduct of their respective businesses,
as now conducted, and such businesses are not being, and neither Stone nor any
of its Subsidiaries has received any notice from any Person that any such
business has been or is being, conducted in violation of any law, ordinance or
regulation, including any law, ordinance or regulation relating to occupational
health and safety, except for possible violations which either individually or
in the aggregate have not resulted and would not result in a Stone Material
Adverse Effect; provided, however, notwithstanding the foregoing, no
representation or warranty in this Section 4.13 is made with respect to
Environmental Laws, which are covered exclusively in Section 4.12.

 

4.14 Insurance. Section 4.14 of the Stone Disclosure Schedule lists each
insurance policy relating to Stone or its Subsidiaries currently in effect.
Stone has made available to Wave a true, complete and correct copy of each such
policy or the binder therefor. With respect to each such insurance policy or
binder, none of Stone, any of its Subsidiaries nor any other party to the policy
is in breach or default thereunder (including with respect to the payment of
premiums or the giving of notices), and Stone does not know of any occurrence or
any event which (with notice or the lapse of time or both) would constitute such
a breach or default or permit termination, modification or acceleration under
the policy, except for such breaches or defaults which, individually or in the
aggregate, would not result in a Stone Material Adverse Effect. Section 4.14 of
the Stone Disclosure Schedule describes any self-insurance arrangements
affecting Stone or its Subsidiaries. The insurance policies listed in Section
4.14 of the Stone Disclosure Schedule include all policies which are required by
applicable laws in connection with the operation of the businesses of Stone and
its Subsidiaries as currently conducted.

 

4.15 Labor Matters; Employees.

 

(a) Stone has made available to Wave the following information, complete and
accurate in all material respects as of May 1, 2004 for each Stone Employee,
including each Stone Employee on leave of absence or layoff status: employer;
name; job title; current compensation paid or payable; vacation accrued; and
service credited for purposes of vesting and eligibility to participate under
any Stone Benefit Plan.

 

(b) Except as set forth in Section 4.15 of the Stone Disclosure Schedule, (i)
there is no labor strike, dispute, slowdown, work stoppage or lockout actually
pending or, to the knowledge of Stone, threatened against or affecting Stone or
any of its Subsidiaries and, during the past five years, there has not been any
such action, (ii) none of Stone or any of its Subsidiaries is a party to or
bound by any collective bargaining or similar agreement with any labor
organization, or work rules or practices agreed to with any labor organization
or employee association applicable to employees of Stone or any of its
Subsidiaries, (iii) none of the employees of Stone or any of its Subsidiaries
are represented by any labor organization and none

 

17



--------------------------------------------------------------------------------

of Stone or any of its Subsidiaries have any knowledge of any current union
organizing activities among the employees of Stone or any of its Subsidiaries
nor does any question concerning representation exist concerning such employees,
(iv) Stone and its Subsidiaries have each at all times been in compliance in all
material respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work and
occupational safety and health, and are not engaged in any unfair labor
practices as defined in the National Labor Relations Act or other applicable
law, ordinance or regulation, (v) there is no unfair labor practice charge or
complaint against any of Stone or any of its Subsidiaries pending or, to the
knowledge of Stone, threatened before the National Labor Relations Board or any
similar state or foreign agency, (vi) there is no grievance or arbitration
proceeding arising out of any collective bargaining agreement or other grievance
procedure relating to Stone or any of its Subsidiaries, (vii) neither the
Occupational Safety and Health Administration nor any other federal or state
agency has threatened to file any citation, and there are no pending citations,
relating to Stone or any of its Subsidiaries, and (viii) there is no employee or
governmental claim or, to Stone’s knowledge, investigation, including any
charges to the Equal Employment Opportunity Commission or state employment
practice agency, investigations regarding Fair Labor Standards Act compliance,
audits by the Office of Federal Contractor Compliance Programs, Workers’
Compensation claims, sexual harassment complaints or demand letters or
threatened claims.

 

(c) Since the enactment of the Worker Adjustment and Retraining Notification Act
of 1988 (“WARN Act”), none of Stone or any of its Subsidiaries has effectuated
(i) a “plant closing” (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of any of Stone or any of its Subsidiaries, or (ii) a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of Stone or any of its Subsidiaries, nor has Stone or any of its
Subsidiaries been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law, in each case that could reasonably be expected to
have a Stone Material Adverse Effect.

 

4.16 Permits. Immediately prior to the Effective Time and except for Customary
Post-Closing Consents, Stone and its Subsidiaries hold all of the permits,
licenses, certificates, consents, approvals, entitlements, plans, surveys,
relocation plans, environmental impact reports and other authorizations of
Governmental Authorities (“Permits”) required or necessary to construct, own,
operate, use and/or maintain its properties and conduct its operations as
presently conducted, except for such Permits, the lack of which, individually or
in the aggregate, would not have a Stone Material Adverse Effect; provided,
however, that notwithstanding the foregoing, no representation or warranty in
this Section 4.16 is made with respect to Permits issued pursuant to
Environmental Laws, which are covered exclusively in Section 4.12.

 

4.17 Material Contracts.

 

(a) Set forth in the list of exhibit number 10 material contracts in the exhibit
list in item 15 to Stone’s Annual Report on Form 10-K for the year ended
December 31, 2003 and in Section 4.17(a) of the Stone Disclosure Schedule is,
collectively, a list of each contract, lease, indenture, agreement, arrangement
or understanding to which Stone or any of its Subsidiaries is subject that is
currently in effect and is of a type that would be required to be

 

18



--------------------------------------------------------------------------------

included as an exhibit to a Form S-1 Registration Statement pursuant to the
rules and regulations of the SEC if such a registration statement were filed by
Stone (collectively, the “Stone Material Contracts”).

 

(b) Except as set forth in Section 4.17(a) or 4.17(b) of the Stone Disclosure
Schedule, (i) all Stone Material Contracts are in full force and effect and are
the valid and legally binding obligations of the parties thereto and are
enforceable in accordance with their respective terms; (ii) Stone is not in
material breach or default with respect to, and to the knowledge of Stone, no
other party to any Stone Material Contract is in material breach or default with
respect to, its obligations thereunder, including with respect to payments or
otherwise; and (iii) no party to any Stone Material Contract has given notice of
any action to terminate, cancel, rescind or procure a judicial reformation
thereof.

 

4.18 Required Stockholder Vote or Consent. The only vote of the holders of any
class or series of Stone’s capital stock necessary to consummate the
Transactions is adoption of this Agreement by the holders of a majority of the
outstanding Stone Shares entitled to vote thereon (the “Stone Stockholders’
Approval”).

 

4.19 Proxy/Prospectus; Registration Statement. None of the information to be
supplied by Stone for inclusion in (a) the joint proxy statement relating to the
Stone Special Meeting and the Wave Special Meeting (also constituting the
prospectus in respect of Wave Common Shares into which Stone Shares will be
converted) (the “Proxy/Prospectus”), to be filed by Stone and Wave with the SEC,
and any amendments or supplements thereto, or (b) the Registration Statement on
Form S-4 (the “Registration Statement”) to be filed by Wave with the SEC in
connection with the Merger, and any amendments or supplements thereto, will, at
the respective times such documents are filed, and, in the case of the
Proxy/Prospectus, at the time the Proxy/Prospectus or any amendment or
supplement thereto is first mailed to the Stone stockholders, at the time of the
Stone Special Meeting and the Wave Special Meeting and at the Effective Time,
and, in the case of the Registration Statement, when it becomes effective under
the Securities Act, contain any untrue statement of a material fact or omit to
state any material fact required to be made therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

 

4.20 Intellectual Property. Stone or its Subsidiaries own, or are licensed or
otherwise have the right to use, all patents, patent rights, trademarks, rights,
trade names, trade name rights, service marks, service mark rights, copyrights,
technology, know-how, processes and other proprietary intellectual property
rights and computer programs (“Intellectual Property”) currently used in the
conduct of the business of Stone and its Subsidiaries, except where the failure
to so own or otherwise have the right to use such Intellectual Property would
not, individually or in the aggregate, have a Stone Material Adverse Effect. No
Person has notified either Stone or any of its Subsidiaries that their use of
the Intellectual Property infringes on the rights of any Person, subject to such
claims and infringements as do not, individually or in the aggregate, give rise
to any liability on the part of Stone and its Subsidiaries that could have a
Stone Material Adverse Effect, and, to Stone’s knowledge, no Person is
infringing on any right of Stone or any of its Subsidiaries with respect to any
such Intellectual Property. No claims are pending or, to Stone’s knowledge,
threatened that Stone or any of its Subsidiaries is infringing or otherwise
adversely affecting the rights of any Person with regard to any Intellectual
Property.

 

19



--------------------------------------------------------------------------------

4.21 Hedging. Except as set forth in Section 4.21 of the Stone Disclosure
Schedule, as of the date hereof, neither Stone nor any of its Subsidiaries is
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts that are intended to benefit from, relate to or reduce or eliminate
the risk of fluctuations in the price of commodities, foreign currency exchange
rates, or interest rates.

 

4.22 Brokers. No broker, finder or investment banker (other than Bank of America
Securities LLC, the fees and expenses of which will be paid by Stone) is
entitled to any brokerage, finder’s fee or other fee or commission payable by
Stone or any of its Subsidiaries in connection with the Transactions based upon
arrangements made by and on behalf of Stone or any of its Subsidiaries. True and
correct copies of all agreements and engagement letters currently in effect with
Bank of America Securities LLC (the “Stone Engagement Letters”) have been
provided to Wave.

 

4.23 Fairness Opinion. Stone’s Board of Directors has received a written opinion
from Bank of America Securities LLC to the effect that, as of the date of such
opinion, the Exchange Ratio is fair, from a financial point of view, to the
holders of the Stone Shares. A true and complete copy of such opinion has been
given to Wave.

 

4.24 Takeover Laws. Stone and Stone’s Board of Directors have each taken all
actions necessary to be taken such that no restrictive provision of any
“moratorium,” “control share acquisition,” “fair price,” “interested
shareholder,” “affiliate transaction,” “business combination,” or other similar
anti-takeover statutes, laws or regulations of any state, including the State of
Delaware and Section 203 of the DGCL, or any applicable anti-takeover provision
in the certificate of incorporation, bylaws or shareholder rights agreements or
“poison-pill” plans of Stone, is, or at the Effective Time will be, applicable
to Stone, Wave, the Surviving Corporation, the Stone Shares, the Voting
Agreements, this Agreement or the Transactions.

 

4.25 Healthcare Laws.

 

(a) None of Stone, its Subsidiaries, or any of their officers, directors or
managing employees (as the terms “managing employee” is defined in 42 C.F.R.
Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2)) (“Representatives”)
has been, or is being, investigated by any federal, state, or local law
enforcement or regulatory agency with respect to any activity that contravenes
or is alleged to contravene, or constitutes or is alleged to constitute, a
violation of any Healthcare Law.

 

“Healthcare Law” means the following laws, and any regulations issued with
respect to such laws, relating to the regulation of the healthcare industry or
to payment for services rendered by healthcare providers (as such laws and
regulations are currently enforced or as interpreted on the Closing Date by
existing, publicly available judicial and administrative decisions and
regulations): (i) Sections 1877, 1128, 1128A, 1128B, 1176, and 1177 of the
Social Security Act (the “SSA”); (ii) any prohibition on the making of any false
statement or misrepresentation of material facts to any governmental agency that
administers a federal or state healthcare program (including, but not limited
to, Medicare, Medicaid and the federal Civilian Health and Medical Plan of the
Uniformed Services); (iii) the licensure, certification or registration
requirements of healthcare facilities, professionals, services, or equipment;
(iv) any

 

20



--------------------------------------------------------------------------------

state certificate of need or similar law governing the establishment of
healthcare facilities or services or the making of healthcare capital
expenditures; (v) any state law relating to fee-splitting or the corporate
practice of medicine; (vi) any state physician self-referral prohibition or
state anti-kickback law; (vii) any criminal offense relating to the delivery of,
or claim for payment for, a healthcare item or service under any federal or
state healthcare program; (viii) any federal or state law relating to the
interference with or obstruction of any investigation into any criminal offense;
and (ix) any criminal offense under federal or state law relating to the
unlawful manufacture, distribution, prescription or dispensing of a controlled
substance.

 

(b) None of Stone, any of its Subsidiaries or any of their Representatives has
engaged in any activity that contravenes or constitutes a violation of any
Healthcare Law during their employment or association with Stone or its
Subsidiaries, except for violations which either individually or in the
aggregate has not resulted and would not result in a Stone Material Adverse
Effect.

 

(c) None of Stone, any of its Subsidiaries, nor any of their Representatives
has: (i) had a material civil monetary penalty assessed against it under Section
1128A of the SSA or any regulations promulgated thereunder; (ii) been excluded
from participation under the Medicare program or a state or federal healthcare
program; (iii) been convicted (as that term is defined in 42 C.F.R. Section
1001.2) of any of the offenses for which it could face mandatory exclusion from
such programs, as described in SSA Section 1128(a) or any regulations
promulgated thereunder, or (iv) engaged in any activity or undergone any
occurrence for which it could face permissive exclusion from such programs, as
described in SSA Section 1128(b).

 

(d) Stone and each of its applicable Subsidiaries has a Medicare provider number
and a participating provider agreement in force with a Medicare Part B carrier,
and, to Stone’s knowledge, materially meets all applicable Medicare conditions
of coverage, in each locale, as applicable, in which Stone or such Subsidiary
bills directly to Medicare for services furnished by Stone or such Subsidiary.

 

(e) Stone and each of its applicable Subsidiaries has a Medicaid provider number
and a participating provider agreement, and materially satisfies all applicable
Medicaid conditions of coverage, in each state, as applicable, in which Stone or
such Subsidiary bills directly to such state’s Medicaid agency for services
provided by Stone or such Subsidiary.

 

(f) Stone and each of its Subsidiaries is in compliance with the privacy
regulations promulgated pursuant to the Health Insurance Portability and
Accountability Act (“HIPAA”) as set forth at 45 C.F.R. Parts 160 and 164, as may
be amended from time to time, and is in compliance with all Business Associate
Agreements, as that term is contemplated by HIPAA, to which it is a party.

 

21



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF WAVE

 

Wave hereby represents and warrants to Stone as follows:

 

5.1 Organization and Qualification.

 

(a) Wave is a corporation duly organized, validly existing and in good standing
under the laws of the State of Georgia, is duly qualified to do business as a
foreign corporation and is in good standing in the jurisdictions set forth in
Section 5.1(a) of the disclosure letter delivered by Wave to Stone
contemporaneously with the execution hereof (the “Wave Disclosure Schedule”),
which include each jurisdiction in which the character of its properties or the
nature of its business makes such qualification necessary, except in
jurisdictions, if any, where the failure to be so qualified would not result in
a Wave Material Adverse Effect. Wave has all requisite corporate power and
authority to own, use or lease its properties and to carry on its business as it
is now being conducted. Wave has made available to Stone a complete and correct
copy of its certificate of incorporation and bylaws, each as amended to date,
and each such certificate of incorporation and bylaws as so delivered are in
full force and effect. Wave is not in default in any respect in the performance,
observation or fulfillment of any provision of its articles of incorporation or
bylaws.

 

(b) Section 5.1(b) of the Wave Disclosure Schedule lists the name and
jurisdiction of organization of each Subsidiary of Wave and the jurisdictions in
which each such Subsidiary is qualified or holds licenses to do business as a
foreign corporation or other organization as of the date hereof. Each of Wave’s
Subsidiaries is an entity duly created, formed or organized, validly existing
and in good standing under the laws of the jurisdiction of its creation,
formation or organization. Each of Wave’s Subsidiaries is authorized to conduct
its business and is in good standing under the laws of each jurisdiction listed
in Section 5.1(b) of the Wave Disclosure Schedule, which includes each
jurisdiction in which the character of such Subsidiary’s properties or the
nature of its business makes such qualification necessary, except in
jurisdictions, if any, where the failure to be so qualified would not result in
a Wave Material Adverse Effect. Each of Wave’s Subsidiaries has the requisite
power and authority to own, use or lease its properties and to carry on its
business as it is now being conducted and as it is now proposed to be conducted.
Wave has made available to Stone a complete and correct copy of the certificate
of incorporation and bylaws (or similar organizational documents) of each of
Wave’s Subsidiaries, each as amended to date, and the certificate of
incorporation and bylaws (or similar organizational documents) as so delivered
are in full force and effect. No Subsidiary of Wave is in default in any respect
in the performance, observation or fulfillment of any provision of its
certificate of incorporation or bylaws (or similar organizational documents).
Other than Wave’s Subsidiaries, Wave does not beneficially own or control,
directly or indirectly, 5% or more of any class of equity or similar securities
of any corporation or other organization, whether incorporated or
unincorporated.

 

(c) For this Agreement, a “Wave Material Adverse Effect” means any event,
circumstance, condition, development or occurrence causing, resulting in or
having (or with the passage of time likely to cause, result in or have) a
material adverse effect on the financial condition, business, assets,
properties, prospects (assuming the Merger would not occur) or results of
operations of Wave and its Subsidiaries, taken as a whole; provided, that such
term shall not include effects that result from conditions affecting the economy
generally or the medical devices industry or the lithotripsy services industry
generally.

 

22



--------------------------------------------------------------------------------

5.2 Capitalization.

 

(a) The authorized capital stock of Wave consists of 30,000,000 Wave Common
Shares. As of the date hereof, (i) 12,385,739 Wave Common Shares were issued and
12,383,855 Wave Common Shares were outstanding, (ii) 1,883 Wave Common Shares
were held in treasury, and (iii) stock options, warrants and convertible
securities to acquire 2,293,721 Wave Common Shares were outstanding under all
stock option plans, warrants and agreements of Wave. All of the outstanding Wave
Common Shares have been validly issued, fully paid and nonassessable, and free
of preemptive rights. Except as set forth above and in Section 5.2(a) of the
Wave Disclosure Schedule, and other than this Agreement, there are no
outstanding subscriptions, options, rights, warrants, convertible securities,
stock appreciation rights, phantom equity, shareholder rights agreements, rights
of first refusal or other agreements or commitments (including “rights plans” or
“poison pills”) obligating Wave, or which would obligate the Surviving
Corporation after the Effective Time, to issue, transfer, sell, redeem,
repurchase or otherwise acquire any shares of its capital stock of any class.
Except as set forth in Section 5.2(a) of the Wave Disclosure Schedule and as
contemplated by the Wave Voting Agreement, there are no agreements, arrangements
or other understandings with respect to the right to vote any shares of capital
stock of Wave.

 

(b) Except as set forth in Section 5.2(b) of the Wave Disclosure Schedule, Wave
is, directly or indirectly, the record and beneficial owner of all of the
outstanding equity securities of each Wave Subsidiary, there are no irrevocable
proxies with respect to any such securities, and no equity securities of any
Wave Subsidiary are or may become required to be issued because of any options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, equity securities of any Wave Subsidiary, and there are no
contracts, commitments, understandings or arrangements by which Wave or any Wave
Subsidiary is or may be bound to issue additional equity securities of any Wave
Subsidiary or securities convertible into or exchangeable or exercisable for any
such equity securities. Except as set forth in Section 5.2(b) of the Wave
Disclosure Schedule, all of such equity securities so owned by Wave are validly
issued, fully paid and nonassessable and are owned by it free and clear of all
Liens.

 

5.3 Authority. Wave has full corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements to which it is or will be a
party and, subject to obtaining the Wave Stockholders’ Approval and other
approvals as expressly contemplated by Section 7.11(b), to consummate the
Transactions. The execution, delivery and performance of this Agreement and the
Ancillary Agreements to which Wave is or will be a party and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by Wave’s Board of Directors, and no other corporate proceedings on
the part of Wave are necessary to authorize this Agreement or the Ancillary
Agreements to which it is or will be a party or to consummate the Transactions,
other than obtaining the Wave Stockholders’ Approval and other approvals as
expressly contemplated by Section 7.11(b). This Agreement has been, and the
Ancillary Agreements to which it is or will be a party are, or upon execution
will be, duly and validly executed and delivered by Wave and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto and thereto, constitutes or upon execution and delivery by all parties
will constitute, valid and binding obligations of Wave enforceable against it in
accordance with their respective terms, except for the Enforceability Exception.

 

23



--------------------------------------------------------------------------------

5.4 Consents and Approvals; No Violation. The execution and delivery of this
Agreement, the consummation of the Transactions and the performance by Wave of
its obligations hereunder will not:

 

(a) subject to receipt of the Wave Stockholders’ Approval and other approvals as
expressly contemplated by Section 7.11(b), conflict with any provision of the
certificate of incorporation or bylaws, as amended, of Wave or the certificates
of incorporation or bylaws (or other similar organizational documents) of any of
its Subsidiaries, in each case as amended;

 

(b) subject to obtaining the Wave Stockholders’ Approval, the filing of the
Georgia Articles of Merger with the Secretary of State of Georgia, and other
approvals as expressly contemplated by Section 7.11(b), require any consent,
waiver, approval, order, authorization or permit of, or registration, filing
with or notification to, (i) any Governmental Authority, except for applicable
requirements of the HSR Act, the Securities Act, the Exchange Act, state laws
relating to takeovers, if applicable, state securities or blue sky laws, and
Customary Post-Closing Consents or (ii) except as set forth in Section 5.4(b) of
the Wave Disclosure Schedule, any third party other than a Governmental
Authority, other than such non-Governmental Authority third party consents,
waivers, approvals, orders, authorizations and permits that would not (i) result
in a Wave Material Adverse Effect, (ii) materially impair the ability of Wave or
any of its Subsidiaries to perform its obligations under this Agreement or any
Ancillary Agreement or (iii) prevent the consummation of any of the
Transactions;

 

(c) except as set forth in Section 5.4(c) of the Wave Disclosure Schedule,
result in any violation of or the breach of or constitute a default (with notice
or lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration or guaranteed payments or a loss of a material
benefit under, any of the terms, conditions or provisions of any note, lease,
mortgage, license, agreement or other instrument or obligation to which Wave or
any of its Subsidiaries is a party or by which Wave or any of its Subsidiaries
or any of their respective properties or assets may be bound, except for such
violations, breaches, defaults, or rights of termination, cancellation or
acceleration, or losses as to which requisite waivers or consents have been
obtained or which, individually or in the aggregate, would not (i) result in a
Wave Material Adverse Effect, (ii) materially impair the ability of Wave or any
of its Subsidiaries to perform its obligations under this Agreement or any
Ancillary Agreement or (iii) prevent the consummation of any of the
Transactions;

 

(d) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to Wave or any of its Subsidiaries;

 

(e) result in the creation of any Lien upon any material properties or assets or
on any shares of capital stock of Wave or its Subsidiaries (other than Stone and
its Subsidiaries after the Effective Time) under any agreement or instrument to
which Wave or any of its Subsidiaries is a party or by which Wave or any of its
Subsidiaries or any of their properties or assets is bound; or

 

(f) result in any holder of any securities of Wave being entitled to appraisal,
dissenters’ or similar rights.

 

24



--------------------------------------------------------------------------------

5.5 Wave SEC Reports.

 

(a) Wave has filed with the SEC, and has heretofore made available to Stone true
and complete copies of, each form, registration statement, report, schedule,
proxy or information statement and other document (including exhibits and
amendments thereto), including its Annual Reports to Stockholders incorporated
by reference in certain of such reports, filed with the SEC since January 1,
2001 under the Securities Act or the Exchange Act (collectively, the “Wave SEC
Reports”). As of the respective dates such Wave SEC Reports were filed or, if
any such Wave SEC Reports were amended, as of the date such amendment was filed,
each Wave SEC Report, including any financial statements or schedules included
therein, (a) complied in all material respects with all applicable requirements
of the Securities Act and the Exchange Act, as the case may be, and the
applicable rules and regulations promulgated thereunder, and (b) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No event since the date of the last Wave SEC Report has occurred
that would require Wave to file a Current Report on Form 8-K other than the
execution of this Agreement. All documents required to be filed by Wave with the
SEC have been filed with the SEC.

 

(b) The chief executive officer and chief financial officer of Wave have made
all certifications (without qualification or exception to the matters certified)
required by, and would be able to make such certifications (without
qualification or exception to the matters certified) as of the date hereof and
as of the Closing Date as if required to be made as of such dates pursuant to,
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
SEC, and the statements contained in any such certifications are complete and
correct; neither Wave nor its officers has received notice from any Governmental
Authority questioning or challenging the accuracy, completeness, form or manner
of filing or submission of such certification. Wave maintains “disclosure
controls and procedures” (as defined in Rule 13a-14(c) under the Exchange Act);
such disclosure controls and procedures are effective to ensure that all
material information concerning Wave and its Subsidiaries is made known on a
timely basis to the individuals responsible for preparing the Wave SEC Reports
and other public disclosure and Wave is otherwise in substantial compliance with
all applicable effective provisions of the Sarbanes-Oxley Act and the applicable
listing standards of The Nasdaq National Market and has taken all steps
necessary to ensure Wave will be in compliance with such provision of the
Sarbanes-Oxley Act and Nasdaq National Market when such provisions become
effective in the future.

 

5.6 Wave Financial Statements. Each of the audited consolidated financial
statements and unaudited consolidated interim financial statements of Wave
(including any related notes and schedules) included (or incorporated by
reference) in its Annual Reports on Form 10-K for each of the three fiscal years
ended December 31, 2001, 2002 and 2003 and its Quarterly Report on Form 10-Q for
its fiscal quarter ended March 31, 2004 have been prepared from, and are in
accordance with, the books and records of Wave and its consolidated
Subsidiaries, comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto and subject,
in the case of quarterly financial statements, to normal and recurring year-end
adjustments) and fairly

 

25



--------------------------------------------------------------------------------

present, in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), the consolidated financial position of Wave and
its Subsidiaries as of the date thereof and the consolidated results of
operations and cash flows (and changes in financial position, if any) of Wave
and its Subsidiaries for the periods presented therein (subject to normal
year-end adjustments and the absence of financial footnotes in the case of any
unaudited interim financial statements).

 

5.7 Absence of Undisclosed Liabilities. Except (a) as specifically disclosed in
the Wave SEC Reports filed and publicly available prior to the date hereof and
(b) for liabilities and obligations incurred in the ordinary course of business
and consistent with past practice since December 31, 2003, neither Wave nor any
of its Subsidiaries has incurred any liabilities or obligations of any nature
(contingent or otherwise) that would have a Wave Material Adverse Effect or
would be required by GAAP to be reflected on a consolidated balance sheet of
Wave and its Subsidiaries or the notes thereto which are not so reflected.

 

5.8 Absence of Certain Changes. Except as disclosed in the Wave SEC Reports
filed and publicly available prior to the date hereof, as set forth in Section
5.8 of the Wave Disclosure Schedule or as contemplated by this Agreement, since
December 31, 2003 (a) Wave and its Subsidiaries have conducted their business in
all material respects in the ordinary course consistent with past practices, (b)
there has not been any change or development, or combination of changes or
developments that, individually or in the aggregate, would have a Wave Material
Adverse Effect, (c) there has not been any declaration, setting aside or payment
of any dividend or other distribution with respect to any shares of capital
stock of Wave, or any repurchase, redemption or other acquisition by Wave or any
of its Subsidiaries of any outstanding shares of capital stock or other
securities of, or other ownership interests in, Wave or any of its Subsidiaries,
(d) there has not been any amendment of any term of any outstanding security of
Wave or any of its Subsidiaries, (e) there has not been any change in any method
of accounting or accounting practice by Wave or any of its Subsidiaries, except
for any such change required because of a concurrent change in GAAP and (f) Wave
has not changed the independent accounting firm that conducts its audits.

 

5.9 Taxes. Except as otherwise disclosed in Section 5.9 of the Wave Disclosure
Schedule and for matters that would have no adverse effect on Wave:

 

(a) Wave and each of its Subsidiaries have timely filed (or have had timely
filed on their behalf) or will file or cause to be timely filed, all Tax Returns
required by applicable law to be filed by any of them prior to or as of the
Closing Date. All such Tax Returns and amendments thereto are or will be true,
complete and correct in all material respects. All such Tax Returns accurately
reflect the facts, income, assets, and operations or other matters or
information shown thereon of Wave and each of its Subsidiaries. An extension of
time within which to file a Tax Return that has not been filed has not been
requested or granted. Wave and each of its Subsidiaries have complied in all
respects with all applicable laws, rules and regulations relating to the payment
and withholding of Taxes (including, without limitation, withholding of Taxes
pursuant to Sections 1441 and 1442 of the Code or similar provisions under any
state, local or foreign law) and has, within the time and manner prescribed by
law, withheld and paid over to the proper taxing authorities all amounts
required to be withheld and paid over under applicable laws.

 

26



--------------------------------------------------------------------------------

(b) Wave and each of its Subsidiaries have paid (or have had paid on their
behalf), or where payment is not yet due, have established (or have had
established on their behalf and for their sole benefit and recourse), or will
establish or cause to be established on or before the Closing Date, an adequate
accrual for the payment of all material Taxes due with respect to any period
ending prior to or as of the Closing Date.

 

(c) No Audit by a Tax Authority is pending or threatened with respect to any Tax
Returns filed by, or Taxes due from, Wave or any Subsidiary. No issue has been
raised by any Tax Authority in any Audit of Wave or any of its Subsidiaries that
if raised with respect to any other period not so audited could be expected to
result in a material proposed deficiency for any period not so audited. No
material deficiency or adjustment for any Taxes has been threatened, proposed,
asserted or assessed against Wave or any of its Subsidiaries. There are no liens
for Taxes upon the assets of Wave or any of its Subsidiaries, except liens for
current Taxes not yet delinquent.

 

(d) Neither Wave nor any of its Subsidiaries has given or been requested to give
any waiver of statutes of limitations relating to the payment of Taxes or have
executed powers of attorney with respect to Tax matters, which will be
outstanding as of the Closing Date. Neither Wave nor any of its Subsidiaries has
requested or received a ruling (adverse or otherwise) from any Tax Authority or
signed a closing or other agreement with any Tax Authority.

 

(e) Neither Wave nor any of its Subsidiaries are required to include in income
any adjustment pursuant to Section 481(a) of the Code by reason of any voluntary
or involuntary change in accounting method (nor has any Taxing Authority
proposed any such adjustment or change in accounting method).

 

(f) Neither Wave nor any of its Subsidiaries has received any notice of any
claim made by a Taxing Authority in a jurisdiction, where Wave or Subsidiary
does not file a Tax Return, that Wave is or may be subject to taxation in such
jurisdiction.

 

(g) Prior to the date hereof, Wave and its Subsidiaries have disclosed, and
provided or made available true and complete copies to Stone of, all Tax
sharing, Tax indemnity, or similar agreements to which Wave or any of its
Subsidiaries are a party to, is bound by, or has any obligation or liability for
Taxes.

 

(h) Except for the group of which Wave is currently the parent corporation, Wave
has never been a member of an affiliated group of corporations, within the
meaning of Section 1504 of the Code or similar state or local filing group for
tax purposes.

 

5.10 Litigation. Except as disclosed in the Wave SEC Reports filed and publicly
available prior to the date hereof or Section 5.10 of the Wave Disclosure
Schedule and for matters that would not have a Wave Material Adverse Effect,
there is no suit, claim, action, proceeding or investigation pending or, to
Wave’s knowledge, threatened against or directly affecting Wave, any
Subsidiaries of Wave or any of the directors or officers of Wave or any of its
Subsidiaries in their capacity as such, nor is there any reasonable basis
therefor that could reasonably be expected to have a Wave Material Adverse
Effect, if adversely determined.

 

27



--------------------------------------------------------------------------------

Neither Wave nor any of its Subsidiaries, nor any officer, director or employee
of Wave or any of its Subsidiaries, has been permanently or temporarily enjoined
by any order, judgment or decree of any court or any other Governmental
Authority from engaging in or continuing any conduct or practice in connection
with the business, assets or properties of Wave or such Subsidiary, nor, to the
knowledge of Wave, is Wave, any Subsidiary or any officer, director or employee
of Wave or its Subsidiaries under investigation by any Governmental Authority.
Except as disclosed in the Wave SEC Reports filed and publicly available prior
to the date hereof or Section 5.10 of the Wave Disclosure Schedule, there is not
in existence any order, judgment or decree of any court or other tribunal or
other agency enjoining or requiring Wave or any of its Subsidiaries to take any
action of any kind with respect to its business, assets or properties.
Notwithstanding the foregoing, no representation or warranty in this Section
5.10 is made with respect to Environmental Laws, which are covered exclusively
by the provisions set forth in Section 5.12.

 

5.11 Employee Benefit Plans; ERISA.

 

(a) Section 5.11(a)(1) of the Wave Disclosure Schedule contains a true and
complete list of each individual or group employee benefit plan or arrangement
(including plans described in Section 3(3) of ERISA), sponsored, maintained or
contributed to by Wave or any trade or business, whether or not incorporated,
which together with Wave would be deemed a “single employer” within the meaning
of Section 414(b), (c) or (m) of the Code or Section 4001(b)(1) of ERISA (a
“Wave ERISA Affiliate”) within six years prior to the Effective Time, including
each bonus, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, performance awards, retirement,
vacation, severance, salary continuation, disability, death benefit,
cafeteria/flexible benefits, hospitalization, medical, dependent care
assistance, tuition reimbursement or scholarship program, fringe benefits or
other plan, arrangement or understanding providing benefits to any former or
retired employee, officer consultant, independent contractor, agent or director
of Wave or its Subsidiaries (hereinafter collectively referred to as a “Wave
Legacy Employee”) or any current employee, officer, consultant, independent
contractor, agent or director of Wave or its Subsidiaries (referred to as a
“Wave Employee”) together with any indication of the funding status of each
(e.g., trust, insured or general company assets) and any employment, consulting,
severance, termination, change in control or indemnification agreement,
arrangement or understanding covering any Wave Employee or Wave Legacy Employee
or between Wave, any of its Subsidiaries and any Wave Employee or Wave Legacy
Employee, without regard to whether the same constitutes an employee benefit
plan under ERISA or the number of employees (“Wave Benefit Plans”), and Section
5.11(a)(2) of the Wave Disclosure Schedule lists each individual employment,
severance or similar agreement with respect to which Wave or any Wave ERISA
Affiliate has any current or future obligation or liability (“Wave Employee
Agreement”).

 

(b) With respect to each Wave Benefit Plan: (i) if intended to qualify under
Section 401(a) or 401(k) of the Code, such plan satisfies the requirements of
such sections, has received a favorable determination letter from the Internal
Revenue Service with respect to its qualification, and its related trust has
been determined to be exempt from tax under Section 501(a) of the Code and, to
the knowledge of Wave, nothing has occurred since the date of such letter to
adversely affect such qualification or exemption; (ii) each such plan has been
designed and administered in substantial compliance with its terms and
applicable law (including but not limited to applicable provisions of ERISA and
the Code), except for any noncompliance

 

28



--------------------------------------------------------------------------------

with respect to any such plan that could not reasonably be expected to result in
a Wave Material Adverse Effect; (iii) neither Wave nor any Wave ERISA Affiliate
has engaged in, and Wave and each Wave ERISA Affiliate do not have any knowledge
of any Person that has engaged in, any transaction or acted or failed to act in
any manner that would subject Wave or any Wave ERISA Affiliate to any liability
for a breach of fiduciary duty under ERISA that could reasonably be expected to
result in a Wave Material Adverse Effect; (iv) no disputes are pending or, to
the knowledge of Wave or any Wave ERISA Affiliate, threatened, that could
reasonably be expected to result in a Wave Material Adverse Effect; (v) neither
Wave nor any Wave ERISA Affiliate has engaged in, and Wave and each Wave ERISA
Affiliate do not have any knowledge of any Person that has engaged in, any
transaction in violation of Section 406(a) or (b) of ERISA or Section 4975 of
the Code for which no exemption exists under Section 408 of ERISA or Section
4975(c) of the Code or Section 4975(d) of the Code that could reasonably be
expected to result in a Wave Material Adverse Effect; (vi) there have been no
“reportable events” within the meaning of Section 4043 of ERISA for which the 30
day notice requirement of ERISA has not been waived by the PBGC; (vii) all
contributions due have been made on a timely basis (within, where applicable,
the time limit established under Section 302 of ERISA or Code Section 412);
(viii) no notice of intent to terminate such plan has been given under Section
4041 of ERISA and no proceeding has been instituted under Section 4042 of ERISA
to terminate such plan; and (ix) except for defined benefit plans (if
applicable), such plan may be terminated on a prospective basis without any
continuing liability for benefits other than benefits accrued to the date of
such termination. All contributions made or required to be made under any Wave
Benefit Plan meet the requirements for deductibility under the Code, and all
contributions which are required and which have not been made have been properly
recorded on the books of Wave or a Wave ERISA Affiliate.

 

(c) Wave has delivered to Stone true, complete and correct copies of the
following, if applicable to such Wave Benefit Plan, (i) each Wave Benefit Plan
(or, in the case of any unwritten Wave Benefit Plans, descriptions thereof),
(ii) the most recent annual report on Form 5500 filed with the Department of
Labor with respect to each Wave Benefit Plan (if any such report was required),
including any financial statements and opinions required by ERISA Section
101(a)(3), (iii) the most recent summary plan description for each Wave Benefit
Plan for which such summary plan description is required, and all modifications
thereto, (iv) each trust agreement and each insurance or annuity contract
relating to any Wave Benefit Plan, and (v) copies of all determination letters
and other governmental agency rulings and open requests for rulings or letters
with respect to each Wave Benefit Plan.

 

(d) Wave, and all Wave ERISA Affiliates, have substantially complied with the
health care continuation coverage provisions of ERISA Sections 601-608 and Code
Section 4980B with respect to all group health plans, as such term is defined in
Code Section 5000(b)(1), and the portability requirements of ERISA Section 701
and of Code Section 9801, of Wave and the Wave ERISA Affiliates, and there are
no past or current violations of the continuation coverage or portability
provisions by Wave and the Wave ERISA Affiliates that could give rise to any
Wave Material Adverse Effect.

 

(e) No Wave Benefit Plan is nor has Wave or any Wave ERISA Affiliate maintained
or been required to contribute to (i) a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA and ERISA Section 3(37)) or a “multiple employer
plan” (within

 

29



--------------------------------------------------------------------------------

the meaning of Section 413(c) of the Code), (ii) a defined benefit plan subject
to Title IV of ERISA or the minimum funding standards of ERISA Section 302 or
Code Section 412 or (iii) an “employee stock ownership plan” (within the meaning
of Code Section 4975(e)(7)) and ERISA Section 407(d)(6), or (iv) any “voluntary
employees beneficiary association” (within the meaning of Section 501(c)(9) of
the Code), any “welfare benefit fund” (within the meaning of Section 419 of the
Code), or any other trust through which welfare benefits are funded or through
which insurance premiums are paid on behalf of Wave Employees or Wave Legacy
Employees. No event has occurred with respect to Wave or a Wave ERISA Affiliate
in connection with which Wave could be subject to any liability, lien or
encumbrance with respect to any Wave Benefit Plan or any employee benefit plan
described in Section 3(3) of ERISA maintained, sponsored or contributed to by a
Wave ERISA Affiliate under ERISA or the Code.

 

(f) Except as set forth in Section 5.11(f) of the Wave Disclosure Schedule, no
Wave Employees or Wave Legacy Employees are covered by any Wave Benefit Plans or
Wave Employee Agreements that provide or will provide severance pay, including
accrued unused vacation pay, post-termination health or life insurance benefits
(except as required pursuant to Section 4980(B) of the Code or applicable state
law) or accelerate the time of payment or vesting or trigger any payment or
funding (through a grantor trust or otherwise) of compensation or benefits,
increase the amount payable or trigger any other material obligation pursuant to
any Wave Benefit Plans or result in any breach or violation of, or default under
any Wave Benefit Plan or any similar benefits, and the consummation of the
Transactions shall not cause any payments or benefits to any employee to be
either subject to an excise tax or non-deductible to Stone under Sections 4999
and 280G of the Code, respectively.

 

(g) All required reports and descriptions (including but not limited to Form
5500 annual reports and required attachments (including but not limited to any
required independent audit), Forms 1099-R, summary annual reports, and summary
plan descriptions and summaries of material modification) have been filed or
distributed appropriately with respect to each Wave Benefit Plan. All required
tax filings with respect to each Wave Benefit Plan have been made, including but
not limited to IRS Forms 990-T and 5330, and any taxes due in connection with
such filings have been paid.

 

(h) Wave and its Subsidiaries have (i) correctly categorized all Wave Employees
as either employees or independent contractors for federal tax purposes, and are
in compliance with all applicable federal, state and local laws, rules and
regulations (domestic and foreign) respecting their employment, employment
practices, labor, terms and conditions of employment and wages and hours, in
each case, with respect to Wave Employees; (ii) have withheld all amounts
required by law or by agreement to be withheld from the wages, salaries and
other payments to Wave Employees; (iii) are not liable for or in arrears for the
payment of wage or any taxes or any penalty for failure to comply with any of
the foregoing; (iv) are not liable for any payment to any trust or other fund or
to any governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits for Wave Employees, and
(v) have provided Wave Employees with the benefits to which they are entitled to
pursuant to the terms of all Wave Benefit Plans.

 

(i) Attached as Section 5.11(i) of the Wave Disclosure Schedule is a current
list of Wave Employees and a severance package table (the “Wave Severance
Package Table”)

 

30



--------------------------------------------------------------------------------

which lists the maximum amount of all severance pay that may be paid to Wave
Employees, and a list of Wave Employees with written employment agreements,
written letter agreements, agreements covered by resolution of the Wave Board of
Directors addressing specific employees, or other agreements set forth in
Section 5.11(a)(2) of the Wave Disclosure Schedule (“Wave Contract Employees”).

 

5.12 Environmental Liability. Except as set forth in Section 5.12 of the Wave
Disclosure Schedule or as could not reasonably be expected to result in
liabilities that have a Wave Material Adverse Effect:

 

(a) The businesses of Wave and its Subsidiaries have been and are operated in
material compliance with all Environmental Laws.

 

(b) Neither Wave nor any of its Subsidiaries has caused or allowed the
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any Hazardous Substances,
except in material compliance with all Environmental Laws, and, to Wave’s
knowledge, no generation, treatment, manufacture, processing, distribution, use,
storage, discharge, release, disposal, transport or handling of any Hazardous
Substances has occurred at any property or facility owned, leased or operated by
Wave or any of its Subsidiaries except in material compliance with all
Environmental Laws.

 

(c) Neither Wave nor any of its Subsidiaries has received any written notice
from any Governmental Authority or third party or, to the knowledge of Wave, any
other communication alleging or concerning any material violation by Wave or any
of its Subsidiaries of, or responsibility or liability of Wave or any of its
Subsidiaries under, any Environmental Law. There are no pending or, to the
knowledge of Wave, threatened claims, suits, actions, proceedings or
investigations with respect to the businesses or operations of Wave or any of
its Subsidiaries alleging or concerning any material violation of, or
responsibility or liability under, any Environmental Law, nor does Wave have any
knowledge of any fact or condition that could give rise to such a claim, suit,
action, proceeding or investigation.

 

(d) Wave and its Subsidiaries are in possession of and are in compliance with
all material approvals, permits, licenses, registrations and similar
authorizations from all Governmental Authorities under all Environmental Laws
required for the operation of the businesses of Wave and its Subsidiaries; there
are no pending or, to the knowledge of Wave, threatened actions, proceedings or
investigations alleging violations of or seeking to modify, revoke or deny
renewal of any of such approvals, permits, licenses, registrations and
authorizations; and Wave does not have knowledge of any fact or condition that
is reasonably likely to give rise to any action, proceeding or investigation
regarding the violation of or seeking to modify, revoke or deny renewal of any
of such approvals, permits, licenses, registrations and authorizations.

 

(e) Without in any way limiting the generality of the foregoing, (i) to Wave’s
knowledge, all offsite locations where Wave or any of its Subsidiaries has
transported, released, discharged, stored, disposed or arranged for the disposal
of Hazardous Substances are licensed and operating as required by law and (ii)
no PCB’s, PCB-containing items, asbestos-containing materials, or radioactive
materials are used or stored at any property owned, leased or operated by Wave
or any of its Subsidiaries except in material compliance with Environmental
Laws.

 

31



--------------------------------------------------------------------------------

(f) No claims have been asserted or, to Wave’s knowledge, threatened to be
asserted against Wave or its Subsidiaries for any personal injury (including
wrongful death) or property damage (real or personal) arising out of alleged
exposure or otherwise related to Hazardous Substances used, handled, generated,
transported or disposed by Wave or its Subsidiaries.

 

5.13 Compliance with Applicable Laws. Wave and each of its Subsidiaries hold all
material approvals, licenses, permits, registrations and similar type
authorizations necessary for the lawful conduct of their respective businesses,
as now conducted, and such businesses are not being, and neither Wave nor any of
its Subsidiaries has received any notice from any Person that any such business
has been or is being, conducted in violation of any law, ordinance or
regulation, including any law, ordinance or regulation relating to occupational
health and safety, except for possible violations which either individually or
in the aggregate have not resulted and would not result in a Wave Material
Adverse Effect; provided, however, notwithstanding the foregoing, no
representation or warranty in this Section 5.13 is made with respect to
Environmental Laws, which are covered exclusively in Section 5.12.

 

5.14 Insurance. Section 5.14 of the Wave Disclosure Schedule lists each
insurance policy relating to Wave or its Subsidiaries currently in effect. Wave
has made available to Stone a true, complete and correct copy of each such
policy or the binder therefor. With respect to each such insurance policy or
binder, none of Wave, any of its Subsidiaries nor any other party to the policy
is in breach or default thereunder (including with respect to the payment of
premiums or the giving of notices), and Wave does not know of any occurrence or
any event which (with notice or the lapse of time or both) would constitute such
a breach or default or permit termination, modification or acceleration under
the policy, except for such breaches or defaults which, individually or in the
aggregate, would not result in a Wave Material Adverse Effect. Section 5.14 of
the Wave Disclosure Schedule describes any self-insurance arrangements affecting
Wave or its Subsidiaries. The insurance policies listed in Section 5.14 of the
Wave Disclosure Schedule include all policies which are required by applicable
laws in connection with the operation of the businesses of Wave and its
Subsidiaries as currently conducted.

 

5.15 Labor Matters; Employees.

 

(a) Wave has made available to Stone the following information, complete and
accurate in all material respects as of May 1, 2004 for each Wave Employee,
including each Wave Employee on leave of absence or layoff status: employer;
name; job title; current compensation paid or payable; vacation accrued; and
service credited for purposes of vesting and eligibility to participate under
any Wave Benefit Plan.

 

(b) Except as set forth in Section 5.15 of the Wave Disclosure Schedule, (i)
there is no labor strike, dispute, slowdown, work stoppage or lockout actually
pending or, to the knowledge of Wave, threatened against or affecting Wave or
any of its Subsidiaries and, during the past five years, there has not been any
such action, (ii) none of Wave or any of its Subsidiaries is a party to or bound
by any collective bargaining or similar agreement with any

 

32



--------------------------------------------------------------------------------

labor organization, or work rules or practices agreed to with any labor
organization or employee association applicable to employees of Wave or any of
its Subsidiaries, (iii) none of the employees of Wave or any of its Subsidiaries
are represented by any labor organization and none of Wave or any of its
Subsidiaries have any knowledge of any current union organizing activities among
the employees of Wave or any of its Subsidiaries nor does any question
concerning representation exist concerning such employees, (iv) Wave and its
Subsidiaries have each at all times been in compliance in all material respects
with all applicable laws respecting employment and employment practices, terms
and conditions of employment, wages, hours of work and occupational safety and
health, and are not engaged in any unfair labor practices as defined in the
National Labor Relations Act or other applicable law, ordinance or regulation,
(v) there is no unfair labor practice charge or complaint against any of Wave or
any of its Subsidiaries pending or, to the knowledge of Wave, threatened before
the National Labor Relations Board or any similar state or foreign agency, (vi)
there is no grievance or arbitration proceeding arising out of any collective
bargaining agreement or other grievance procedure relating to Wave or any of its
Subsidiaries, (vii) neither the Occupational Safety and Health Administration
nor any other federal or state agency has threatened to file any citation, and
there are no pending citations, relating to Wave or any of its Subsidiaries, and
(viii) there is no employee or governmental claim or, to Wave’s knowledge,
investigation, including any charges to the Equal Employment Opportunity
Commission or state employment practice agency, investigations regarding Fair
Labor Standards Act compliance, audits by the Office of Federal Contractor
Compliance Programs, Workers’ Compensation claims, sexual harassment complaints
or demand letters or threatened claims.

 

(c) Since the enactment of the WARN Act, none of Wave or any of its Subsidiaries
has effectuated (i) a “plant closing” (as defined in the WARN Act) affecting any
site of employment or one or more facilities or operating units within any site
of employment or facility of any of Wave or any of its Subsidiaries, or (ii) a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of Wave or any of its Subsidiaries, nor has Wave or any of its
Subsidiaries been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law, in each case that could reasonably be expected to
have a Wave Material Adverse Effect.

 

5.16 Permits. Immediately prior to the Effective Time and except for Customary
Post-Closing Consents, Wave and its Subsidiaries hold all of the Permits
required or necessary to construct, own, operate, use and/or maintain its
properties and conduct its operations as presently conducted, except for such
Permits, the lack of which, individually or in the aggregate, would not have a
Wave Material Adverse Effect; provided, however, that notwithstanding the
foregoing, no representation or warranty in this Section 5.16 is made with
respect to Permits issued pursuant to Environmental Laws, which are covered
exclusively in Section 5.12.

 

5.17 Material Contracts.

 

(a) Set forth in the list of exhibit number 10 material contracts in the exhibit
list in item 15 to Wave’s Annual Report on Form 10-K for the year ended December
31, 2003 and in Section 5.17(a) of the Wave Disclosure Schedule is,
collectively, a list of each contract, lease, indenture, agreement, arrangement
or understanding to which Wave or any of its Subsidiaries is subject that is
currently in effect and is of a type that would be required to be

 

33



--------------------------------------------------------------------------------

included as an exhibit to a Form S-1 Registration Statement pursuant to the
rules and regulations of the SEC if such a registration statement were filed by
Wave (collectively, the “Wave Material Contracts”).

 

(b) Except as set forth in Section 5.17(a) or 5.17(b) of the Wave Disclosure
Schedule, (i) all Wave Material Contracts are in full force and effect and are
the valid and legally binding obligations of the parties thereto and are
enforceable in accordance with their respective terms; (ii) Wave is not in
material breach or default with respect to, and to the knowledge of Wave, no
other party to any Wave Material Contract is in material breach or default with
respect to, its obligations thereunder, including with respect to payments or
otherwise; and (iii) no party to any Wave Material Contract has given notice of
any action to terminate, cancel, rescind or procure a judicial reformation
thereof.

 

5.18 Required Stockholder Vote or Consent. The only votes or written consents of
the holders of any class or series of Wave’s capital stock that shall be
necessary to consummate the Transactions are the approval by a majority of the
votes entitled to be cast by holders of Wave Common Shares of (i) this
Agreement, which contemplated transactions include, among others, the amendment
of the Wave articles of incorporation in the form set forth in Exhibit 2.1
hereto and the appointment of the persons to the Surviving Corporation’s board
of directors as set forth in Exhibit 2.3 hereto, and (ii) the increase in the
number of authorized shares of capital stock of Wave (the approval of such
matters, collectively, the “Wave Stockholders’ Approval”).

 

5.19 Proxy/Prospectus; Registration Statement. None of the information to be
supplied by Wave for inclusion in (a) the Proxy/Prospectus to be filed by Stone
and Wave with the SEC, and any amendments or supplements thereto, or (b) the
Registration Statement to be filed by Wave with the SEC in connection with the
Merger, and any amendments or supplements thereto, will, at the respective times
such documents are filed, and, in the case of the Proxy/Prospectus, at the time
the Proxy/Prospectus or any amendment or supplement thereto is first mailed to
the Stone and Wave stockholders, at the time of the Stone Special Meeting and
the Wave Special Meeting and at the Effective Time, and, in the case of the
Registration Statement, when it becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state any material
fact required to be made therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

5.20 Intellectual Property. Wave or its Subsidiaries own, or are licensed or
otherwise have the right to use, all Intellectual Property currently used in the
conduct of the business of Wave and its Subsidiaries, except where the failure
to so own or otherwise have the right to use such Intellectual Property would
not, individually or in the aggregate, have a Wave Material Adverse Effect. No
Person has notified either Wave or any of its Subsidiaries that their use of the
Intellectual Property infringes on the rights of any Person, subject to such
claims and infringements as do not, individually or in the aggregate, give rise
to any liability on the part of Wave and its Subsidiaries that could have a Wave
Material Adverse Effect, and, to Wave’s knowledge, no Person is infringing on
any right of Wave or any of its Subsidiaries with respect to any such
Intellectual Property. No claims are pending or, to Wave’s knowledge, threatened
that Wave or any of its Subsidiaries is infringing or otherwise adversely
affecting the rights of any Person with regard to any Intellectual Property.

 

34



--------------------------------------------------------------------------------

5.21 Hedging . Except as set forth in Section 5.21 of the Wave Disclosure
Schedule, as of the date hereof, neither Wave nor any of its Subsidiaries is
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts that are intended to benefit from, relate to or reduce or eliminate
the risk of fluctuations in the price of commodities, foreign currency exchange
rates, or interest rates.

 

5.22 Brokers. No broker, finder or investment banker (other than SunTrust
Robinson Humphrey, the fees and expenses of which will be paid by Wave) is
entitled to any brokerage, finder’s fee or other fee or commission payable by
Wave or any of its Subsidiaries in connection with the Transactions based upon
arrangements made by and on behalf of Wave or any of its Subsidiaries. True and
correct copies of all agreements and engagement letters currently in effect with
SunTrust Robinson Humphrey (the “Wave Engagement Letters”) have been provided to
Stone.

 

5.23 Fairness Opinion. Wave’s Board of Directors has received a written opinion
from SunTrust Robinson Humphrey to the effect that, as of the date of such
opinion, the Exchange Ratio is fair, from a financial point of view, to the
holders of the Wave Common Shares. A true and complete copy of such opinion has
been given to Stone.

 

5.24 Takeover Laws. Wave and Wave’s Board of Directors have each taken all
actions necessary to be taken such that no restrictive provision of any
“moratorium,” “control share acquisition,” “fair price,” “interested
shareholder,” “affiliate transaction,” “business combination,” or other similar
anti-takeover statutes, laws or regulations of any state, including the State of
Georgia and Section 14-2-1132 of the GBCC, or any applicable anti-takeover
provision in the articles of incorporation, bylaws or shareholder rights
agreements or “poison-pill” plans of Wave, is, or at the Effective Time will be,
applicable to Stone, Wave, the Surviving Corporation, the Stone Shares, the Wave
Common Shares, the Voting Agreements, this Agreement or the Transactions.

 

5.25 Healthcare Laws.

 

(a) None of Wave, its Subsidiaries, or any of their Representatives has been, or
is being, investigated by any federal, state, or local law enforcement or
regulatory agency with respect to any activity that contravenes or is alleged to
contravene, or constitutes or is alleged to constitute, a violation of any
Healthcare Law.

 

(b) None of Wave, any of its Subsidiaries, or any of their Representatives has
engaged in any activity that contravenes or constitutes a violation of any
Healthcare Law during their employment or association with Wave or its
Subsidiaries, except for violations which either individually or in the
aggregate have not resulted and would not result in a Wave Material Adverse
Effect.

 

(c) None of Wave, any of its Subsidiaries nor any of their Representatives has:
(i) had a material civil monetary penalty assessed against it under Section
1128A of the SSA or any regulations promulgated thereunder; (ii) been excluded
from participation under the Medicare program or a state or federal healthcare
program; (iii) been convicted (as that term is defined in 42 C.F.R. Section
1001.2) of any of the offenses for which it could face mandatory

 

35



--------------------------------------------------------------------------------

expulsion from such programs, as described in SSA Section 1128(a) or any
regulations promulgated thereunder, or (iv) engaged in any activity or undergone
any occurrence for which it could face permissive exclusion from such programs,
as described in SSA Section 1128(b).

 

(d) Wave and each of its applicable Subsidiaries has a Medicare provider number
and a participating provider agreement in force with a Medicare Part B carrier,
and, to Wave’s knowledge, materially meets all applicable Medicare conditions of
coverage, in each locale, as applicable, in which Wave or such Subsidiary bills
directly to Medicare for services furnished by Wave or such Subsidiary.

 

(e) Wave and each of its applicable Subsidiaries has a Medicaid provider number
and a participating provider agreement, and materially satisfies all applicable
Medicaid conditions of coverage, in each state, as applicable, in which Wave or
such Subsidiary bills directly to such state’s Medicaid agency for services
provided by Wave or such Subsidiary.

 

(f) Wave and each of its Subsidiaries is in compliance with the privacy
regulations promulgated pursuant to HIPAA as set forth at 45 C.F.R. Parts 160
and 164, as may be amended from time to time, and is in compliance with all
Business Associate Agreements, as that term is contemplated by HIPAA, to which
it is a party.

 

ARTICLE VI

 

CONDUCT OF BUSINESS PENDING THE MERGER

 

6.1 Conduct of Business by Stone Pending the Merger. From the date hereof until
the Effective Time, except as Wave otherwise agrees in writing, as set forth in
the Stone Disclosure Schedule, or as otherwise contemplated by this Agreement,
Stone shall conduct, and shall cause its Subsidiaries to conduct, its business
in the ordinary course consistent with past practice and shall use, and shall
cause each of its Subsidiaries to use, all reasonable efforts to preserve intact
their business organizations and relationships with third parties and to keep
available the services of their present officers and key employees, subject to
the terms of this Agreement. Except as otherwise provided in this Agreement, and
without limiting the generality of the foregoing, from the date hereof until the
Effective Time, without the prior written consent of Wave (which consent shall
not be unreasonably withheld):

 

(a) Neither Stone nor its Subsidiaries will adopt or propose any change to its
certificate of incorporation or bylaws (or similar organizational documents),
except where necessary to amend organizational documents of Subsidiaries that
are physician partnerships to reflect changes in the partners thereof in the
ordinary course of business consistent with past practices;

 

(b) Stone will not, and will not permit any of its Subsidiaries to (i) declare,
set aside or pay any dividend or other distribution with respect to any shares
of capital stock of Stone or its Subsidiaries (except for intercompany dividends
from direct or indirect wholly owned subsidiaries), except for distributions to
partners of Subsidiaries in the ordinary course of business consistent with past
practices, or (ii) repurchase, redeem or otherwise acquire any outstanding
shares of capital stock or other securities of, or other ownership interests in,
Stone or any of its Subsidiaries;

 

36



--------------------------------------------------------------------------------

(c) Stone will not, and will not permit any of its Subsidiaries to, merge or
consolidate with any other Person or acquire assets of any other Person for
aggregate consideration in excess of $500,000, or enter a new line of business
or commence business operations in any country in which Stone is not operating
as of the date hereof;

 

(d) Except as set forth in Section 6.1(d) of the Stone Disclosure Schedule,
Stone will not, and will not permit any of its Subsidiaries to, sell, lease,
license or otherwise surrender, relinquish or dispose of any assets or
properties (other than among Stone and its direct and indirect wholly owned
Subsidiaries) with an aggregate fair market value exceeding $500,000;

 

(e) Except as set forth in Section 6.1(e) of the Stone Disclosure Schedule,
Stone will not, and will not permit any of its Subsidiaries to, enter into any
single agreement or arrangement (or series of related agreements or
arrangements) pursuant to which it is obligated to incur costs and expenses, or
entitled to receive benefits, with an aggregate value in excess of $500,000;

 

(f) Stone will not settle any material Audit, make or change any material Tax
election or file any material amended Tax Return;

 

(g) Except as otherwise permitted by this Agreement, Stone will not issue any
securities (whether through the issuance or granting of options, warrants,
rights or otherwise and except pursuant to existing obligations disclosed in the
Stone SEC Reports filed and publicly available prior to the date hereof or the
Stone Disclosure Schedule), enter into any amendment of any term of any
outstanding security of Stone or of any of its Subsidiaries, incur any
indebtedness except trade debt in the ordinary course of business and debt
pursuant to existing credit facilities or arrangements (except as set forth in
Section 6.1(g) of the Stone Disclosure Schedule), or enter into any settlement
or consent with respect to any pending litigation other than settlements in the
ordinary course of business;

 

(h) Stone will not change any method of accounting or accounting practice by
Stone or any of its Subsidiaries, except for any such change required by GAAP;

 

(i) Stone will not take any action that would give rise to a claim under the
WARN Act or any similar state law or regulation because of a “plant closing” or
“mass layoff” (each as defined in the WARN Act);

 

(j) Stone will not amend or otherwise change the terms of the Stone Engagement
Letters, except to the extent that any such amendment or change would result in
terms more favorable to Stone;

 

(k) Stone will not, and will not permit any of its Subsidiaries to (i) take, or
agree or commit to take, any action that would make any representation and
warranty of Stone hereunder inaccurate in any respect at, or as of any time
prior to, the Effective Time or (ii) omit, or agree or commit to omit, to take
any action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time;

 

37



--------------------------------------------------------------------------------

(l) Neither Stone nor any of its Subsidiaries shall (i) except as set forth in
Section 6.1(l) of the Stone Disclosure Schedule, adopt, amend (other than
amendments required by law to preserve the qualified status of a Stone Benefit
Plan or otherwise comply with ERISA, the Code or other applicable law) or assume
an obligation to contribute to any employee benefit plan or arrangement of any
type or collective bargaining agreement or enter into any Stone Employee
Agreement or severance or similar contract with any Person (including contracts
with management of Stone or any Subsidiaries that require that payments be made
upon consummation of the Transactions) or amend any such existing contracts to
increase any amounts payable thereunder or benefits provided thereunder, (ii)
engage in any transaction (either acting alone or in conjunction with any Stone
Benefit Plan or trust created thereunder) in connection with which Stone or any
Subsidiary could be subjected (directly or indirectly) to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of Section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code, (iii) terminate
any Stone Benefit Plan in a manner, or take any other action with respect to any
Stone Benefit Plan, that could result in the liability of Stone or any
Subsidiary to any Person, (iv) take any action that could adversely affect the
qualification of any Stone Benefit Plan or its compliance with the applicable
requirements of ERISA, (v) fail to make full payment when due of all amounts
which, under the provisions of any Stone Benefit Plan, any agreement relating
thereto or applicable law, Stone or any Subsidiary are required to pay as
contributions thereto, (vi) fail to file, on a timely basis, all reports and
forms required by federal regulations with respect to any Stone Benefit Plan or
(vii) other than as required under applicable law, Stone will not fail to make
any required contribution to any Stone Benefit Plan, increase compensation,
bonus or other benefits payable to, or modify or amend any Stone Employee
Agreements including any severance agreements with, any Stone Employee or Stone
Legacy Employee, including any executive officer or former employee (except as
set forth in Section 6.1(1) of the Stone Disclosure Schedule);

 

(m) Stone shall not (i) approve an increase in salary for any Stone Employees
other than in the ordinary course of business consistent with past practices or
(ii) terminate any Stone Employee entitled to any severance payment upon such
termination;

 

(n) Stone agrees that between the date of the Agreement and the Closing Date,
Stone will not directly or indirectly communicate to Stone Employees, either in
written or oral form, any term, condition, or other matter related to Stone
Employees’ employment with either Stone or its Subsidiaries without first
notifying Wave at least 3 business days in advance of Stone’s intent to
communicate to Stone Employees (“Stone’s Employee Communication”). Stone further
agrees that any and all terms of Stone’s Employee Communication is subject to
Wave’s reasonable review and approval;

 

(o) Stone shall not organize or acquire any Person that could become a
Subsidiary, except for the formation of Subsidiaries as physician partnerships
in the ordinary course of business consistent with past practices; and

 

(p) Stone will not, and will not permit any of its Subsidiaries to, agree or
commit to do any of the foregoing.

 

38



--------------------------------------------------------------------------------

6.2 Conduct of Business by Wave Pending the Merger. From the date hereof until
the Effective Time, except as Stone otherwise agrees in writing, as set forth in
the Wave Disclosure Schedule, or as otherwise contemplated by this Agreement,
Wave shall conduct, and shall cause its Subsidiaries to conduct, its business in
the ordinary course consistent with past practice and shall use, and shall cause
its each of its Subsidiaries to use, all reasonable efforts to preserve intact
its business organizations and relationships with third parties and to keep
available the services of its key employees, subject to the terms of this
Agreement. Except as otherwise provided in this Agreement, and without limiting
the generality of the foregoing, from the date hereof until the Effective Time,
without the prior written consent of Stone (which consent shall not be
unreasonably withheld):

 

(a) Neither Wave nor its Subsidiaries will adopt or propose any change to its
certificate of incorporation or bylaws (or similar organizational documents),
except where necessary to amend organizational documents of Subsidiaries that
are physician partnerships to reflect changes in the partners thereof in the
ordinary course of business consistent with past practices;

 

(b) Wave will not, and will not permit any of its Subsidiaries to (i) declare,
set aside or pay any dividend or other distribution with respect to any shares
of capital stock of Wave or its Subsidiaries (except for intercompany dividends
from direct or indirect wholly owned subsidiaries), except for distributions to
partners of Subsidiaries in the ordinary course of business consistent with past
practices, or (ii) repurchase, redeem or otherwise acquire any outstanding
shares of capital stock or other securities of, or other ownership interests in,
Wave or any of its Subsidiaries;

 

(c) Wave will not, and will not permit any of its Subsidiaries to, merge or
consolidate with any other Person or acquire assets of any other Person for
aggregate consideration in excess of $500,000, or enter a new line of business
or commence business operations in any country in which Wave is not operating as
of the date hereof;

 

(d) Except as set forth in Section 6.2(d) of the Wave Disclosure Schedule, Wave
will not, and will not permit any of its Subsidiaries to, sell, lease, license
or otherwise surrender, relinquish or dispose of any assets or properties (other
than among Wave and its direct and indirect wholly owned Subsidiaries) with an
aggregate fair market value exceeding $500,000;

 

(e) Except as set forth in Section 6.2(e) of the Wave Disclosure Schedule, Wave
will not, and will not permit any of its Subsidiaries to, enter into any single
agreement or arrangement (or series of related agreements or arrangements)
pursuant to which it is obligated to incur costs and expenses, or entitled to
receive benefits, with an aggregate value in excess of $500,000;

 

(f) Wave will not settle any material Audit, make or change any material Tax
election or file any material amended Tax Return;

 

(g) Except as otherwise permitted by this Agreement, Wave will not issue any
securities (whether through the issuance or granting of options, warrants,
rights or otherwise and

 

39



--------------------------------------------------------------------------------

except pursuant to existing obligations disclosed in the Wave SEC Reports filed
and publicly available prior to the date hereof or the Wave Disclosure
Schedule), enter into any amendment of any term of any outstanding security of
Wave or of any of its Subsidiaries, incur any indebtedness except trade debt in
the ordinary course of business and debt pursuant to existing credit facilities
or arrangements (except as set forth in Section 6.2(g) of the Wave Disclosure
Schedule), or enter into any settlement or consent with respect to any pending
litigation other than settlements in the ordinary course of business;

 

(h) Wave will not change any method of accounting or accounting practice by Wave
or any of its Subsidiaries, except for any such change required by GAAP;

 

(i) Wave will not take any action that would give rise to a claim under the WARN
Act or any similar state law or regulation because of a “plant closing” or “mass
layoff” (each as defined in the WARN Act);

 

(j) Wave will not amend or otherwise change the terms of the Wave Engagement
Letters, except to the extent that any such amendment or change would result in
terms more favorable to Wave;

 

(k) Wave will not, and will not permit any of its Subsidiaries to (i) take, or
agree or commit to take, any action that would make any representation and
warranty of Wave hereunder inaccurate in any respect at, or as of any time prior
to, the Effective Time or (ii) omit, or agree or commit to omit, to take any
action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time;

 

(l) Neither Wave nor any of its Subsidiaries shall (i) except as set forth in
Section 6.2(l) of the Wave Disclosure Schedule, adopt, amend (other than
amendments required by law to preserve the qualified status of a Wave Benefit
Plan or otherwise comply with ERISA, the Code or other applicable law) or assume
an obligation to contribute to any employee benefit plan or arrangement of any
type or collective bargaining agreement or enter into any Wave Employee
Agreement or severance or similar contract with any Person (including contracts
with management of Wave or any Subsidiaries that require that payments be made
upon consummation of the Transactions) or amend any such existing contracts to
increase any amounts payable thereunder or benefits provided thereunder, (ii)
engage in any transaction (either acting alone or in conjunction with any Wave
Benefit Plan or trust created thereunder) in connection with which Wave or any
Subsidiary could be subjected (directly or indirectly) to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of Section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code, (iii) terminate
any Wave Benefit Plan in a manner, or take any other action with respect to any
Wave Benefit Plan, that could result in the liability of Wave or any Subsidiary
to any Person, (iv) take any action that could adversely affect the
qualification of any Wave Benefit Plan or its compliance with the applicable
requirements of ERISA, (v) fail to make full payment when due of all amounts
which, under the provisions of any Wave Benefit Plan, any agreement relating
thereto or applicable law, Wave or any Subsidiary are required to pay as
contributions thereto, (vi) fail to file, on a timely basis, all reports and
forms required by federal regulations with respect to any Wave Benefit Plan or
(vii) other than as required under applicable law, Wave will not fail to make
any required contribution to any Wave Benefit Plan, increase compensation, bonus
or other benefits payable

 

40



--------------------------------------------------------------------------------

to, or modify or amend any Wave Employee Agreements including any severance
agreements with, any Wave Employee or Wave Legacy Employee, including any
executive officer or former employee (except as set forth in Section 6.2(1) of
the Wave Disclosure Schedule);

 

(m) Wave shall not (i) approve an increase in salary for any Wave Employees
other than in the ordinary course of business consistent with past practices or
(ii) terminate any Wave Employee entitled to any severance payment upon such
termination;

 

(n) Wave agrees that between the date of the Agreement and the Closing Date,
Wave will not directly or indirectly communicate to Wave Employees, either in
written or oral form, any term, condition, or other matter related to Wave
Employees’ employment with either Wave or its Subsidiaries without first
notifying Stone at least 3 business days in advance of Wave’s intent to
communicate to Wave Employees (“Wave’s Employee Communication”). Wave further
agrees that any and all terms of Wave’s Employee Communication is subject to
Stone’s reasonable review and approval;

 

(o) Wave shall not organize or acquire any Person that could become a
Subsidiary, except for the formation of Subsidiaries as physician partnerships
in the ordinary course of business consistent with past practices; and

 

(p) Wave will not, and will not permit any of its Subsidiaries to, agree or
commit to do any of the foregoing.

 

ARTICLE VII

 

ADDITIONAL AGREEMENTS

 

7.1 Access and Information. The parties shall each afford to the other and to
the other’s financial advisors, legal counsel, accountants, and consultants
retained for the specific purpose of advising with respect to the transactions
contemplated by this Agreement access during normal business hours throughout
the period prior to the Effective Time to all of its books, records, properties,
contracts, leases, plants and personnel and, during such period, each shall
furnish promptly to the other (a) a copy of each report, schedule and other
document filed or received by it pursuant to the requirements of federal or
state securities laws, and (b) all other information as such other party
reasonably may request, provided that no investigation pursuant to this Section
7.1 shall affect any representations or warranties made herein or the conditions
to the obligations of the respective parties to consummate the Merger. Each
party shall hold in confidence all nonpublic information until such time as such
information is otherwise publicly available and, if this Agreement is
terminated, each party will deliver to the other or destroy all documents, work
papers and other materials (including copies) obtained by such party or on its
behalf from the other party as a result of this Agreement or in connection
herewith, whether so obtained before or after the execution hereof.
Notwithstanding the foregoing, the Confidentiality Agreement dated April 30,
2004 between Wave and Stone (the “Confidentiality Agreement”) shall survive the
execution and delivery of this Agreement.

 

41



--------------------------------------------------------------------------------

7.2 Acquisition Proposals.

 

(a) From the date hereof until the termination of this Agreement, Stone and its
Subsidiaries shall not, and shall cause their respective officers, directors,
employees or other agents not to, directly or indirectly, (i) take any action to
solicit, initiate or encourage any Stone Acquisition Proposal or (ii) engage in
discussions or negotiations with, or disclose any nonpublic information relating
to Stone or its Subsidiaries, respectively, or afford access to their respective
properties, books or records to any Person that may be considering making, or
has made, a Stone Acquisition Proposal. Nothing contained in this Section 7.2(a)
shall prohibit Stone and its Board of Directors and officers from (i) taking
such actions necessary to comply with Rules 14d-9 and 14e-2(a) promulgated by
the SEC under the Exchange Act, or (ii) furnishing information, including
nonpublic information, to or entering into negotiations with, any Person that
has indicated its willingness to make an unsolicited bona fide Stone Acquisition
Proposal if, and only to the extent that (with respect to clause (ii) of this
Section 7.2(a) only):

 

(A) such interest in making an unsolicited bona fide Stone Acquisition Proposal
is made by a third party that Stone’s Board of Directors determines in good
faith has the good faith intent to proceed with negotiations to consider, and
the financial capability to consummate, such Stone Acquisition Proposal,

 

(B) Stone’s Board of Directors, after duly consulting with Stone’s outside legal
counsel, determines in good faith that such action is necessary for Stone’s
Board of Directors to comply with its fiduciary duties imposed by applicable
law,

 

(C) contemporaneously with furnishing such information to, or entering into
discussions with, such Person, Stone enters into a customary confidentiality
agreement with such Person,

 

(D) contemporaneously with furnishing such information to, or entering into
discussions or negotiations with, such Person, Stone provides written notice to
Wave to the effect that it is furnishing information to, or entering into
discussions or negotiations with, such Person, and

 

(E) Stone uses all reasonable efforts to keep Wave informed in all material
respects of the status and terms of any such negotiations or discussions
(including the identity of the Person with whom such negotiations or discussions
are being held) and provides Wave copies of such written proposals and any
amendments or revisions thereto or correspondence related thereto; provided,
that Wave agrees to execute a confidentiality agreement, in form reasonably
acceptable to it, with respect to any such information delivered to Wave
pursuant to this clause (E), which confidentiality agreement shall be subject to
Wave’s disclosure obligations arising under applicable law or securities
exchange regulations.

 

The term “Stone Acquisition Proposal” means any offer or proposal for, or any
indication of interest in, a merger, acquisition, consolidation or other
business combination

 

42



--------------------------------------------------------------------------------

directly or indirectly involving Stone or any Stone Subsidiary or the
acquisition of all or a substantial equity interest in, or all or a substantial
portion of the assets of, any such Person, other than the Transactions.

 

(b) From the date hereof until the termination of this Agreement, Wave and its
Subsidiaries shall not, and shall cause their respective officers, directors,
employees or other agents not to, directly or indirectly, (i) take any action to
solicit, initiate or encourage any Wave Acquisition Proposal or (ii) engage in
discussions or negotiations with, or disclose any nonpublic information relating
to Wave or its Subsidiaries, respectively, or afford access to their respective
properties, books or records to any Person that may be considering making, or
has made, a Wave Acquisition Proposal. Nothing contained in this Section 7.2(b)
shall prohibit Wave and its Board of Directors and officers from (i) taking such
actions necessary to comply with Rules 14d-9 and 14e-2(a) promulgated by the SEC
under the Exchange Act, or (ii) furnishing information, including nonpublic
information, to or entering into negotiations with, any Person that has
indicated its willingness to make an unsolicited bona fide Wave Acquisition
Proposal if, and only to the extent that (with respect to clause (ii) of this
Section 7.2(b) only):

 

(A) such interest in making an unsolicited bona fide Wave Acquisition Proposal
is made by a third party that Wave’s Board of Directors determines in good faith
has the good faith intent to proceed with negotiations to consider, and the
financial capability to consummate, such Wave Acquisition Proposal,

 

(B) Wave’s Board of Directors, after duly consulting with Wave’s outside legal
counsel, determines in good faith that such action is necessary for Wave’s Board
of Directors to comply with its fiduciary duties imposed by applicable law,

 

(C) contemporaneously with furnishing such information to, or entering into
discussions with, such Person, Wave enters into a customary confidentiality
agreement with such Person,

 

(D) contemporaneously with furnishing such information to, or entering into
discussions or negotiations with, such Person, Wave provides written notice to
Stone to the effect that it is furnishing information to, or entering into
discussions or negotiations with, such Person, and

 

(E) Wave uses all reasonable efforts to keep Stone informed in all material
respects of the status and terms of any such negotiations or discussions
(including the identity of the Person with whom such negotiations or discussions
are being held) and provides Stone copies of such written proposals and any
amendments or revisions thereto or correspondence related thereto; provided,
that Stone agrees to execute a confidentiality agreement, in form reasonably
acceptable to it, with respect to any such information delivered to Stone
pursuant to this clause (E), which confidentiality agreement shall be subject to
Stone’s disclosure obligations arising under applicable law or securities
exchange regulations.

 

43



--------------------------------------------------------------------------------

The term “Wave Acquisition Proposal” means any offer or proposal for, or any
indication of interest in, a merger, acquisition, consolidation or other
business combination directly or indirectly involving Wave or any Wave
Subsidiary or the acquisition of all or a substantial equity interest in, or all
or a substantial portion of the assets of, any such Person, other than the
Transactions.

 

7.3 Directors’ and Officers’ Indemnification and Insurance.

 

(a) For six years after the Effective Time, the Surviving Corporation shall
indemnify, defend and hold harmless each person who is now, or has been at any
time prior to the date hereof, an officer or director of Stone and its
Subsidiaries or Wave and its Subsidiaries (each an “Indemnified Party”), who was
or is made or is threatened to be made a party or is otherwise involved in any
action, suit or proceeding, whether civil, criminal, or investigative (a
“proceeding”) against all losses, damages, liabilities, fees and expenses
(including reasonable fees and disbursements of counsel and experts and
judgments, fines, losses, claims, liabilities and amounts paid in settlement
(provided that any such settlement is effected with the prior written consent of
the Surviving Corporation, which will not be unreasonably withheld)) actually
and reasonably incurred by the Indemnified Party because the Indemnified Party
is or was a director or officer of Stone, Wave or any of their respective
Subsidiaries pertaining to any act or omission existing or occurring at or prior
to the Effective Time including any act or omission relating to this Agreement
or the Transactions (the “Indemnified Liabilities”) to the full extent permitted
under Delaware law (and Georgia law, to the extent applicable) or the Surviving
Corporation’s articles of incorporation and bylaws. If any claim for Indemnified
Liabilities is asserted or made by an Indemnified Party, any determination
required to be made with respect to whether an Indemnified Party’s conduct
complies with the standards set forth under the DGCL (and the GBCC to the extent
applicable) shall be made by independent counsel mutually acceptable to the
Surviving Corporation and the Indemnified Party; and provided, further, that
nothing herein shall impair any rights or obligations of any Indemnified Party.
If any claim or claims are brought against any Indemnified Party (whether
arising before or after the Effective Time), such Indemnified Party may select
counsel for the defense of such claim, which counsel, if selected prior to the
Effective Time, shall be reasonably acceptable to Stone (if such claim involves
an officer or director of Stone), and reasonably acceptable to Wave (if such
claim involves any officer or director of Wave), and which, if selected after
the Effective Time, shall be reasonably acceptable to the Surviving Corporation.

 

(b) The Surviving Corporation shall promptly advance all reasonable
out-of-pocket expenses of each Indemnified Party in connection with any such
action or proceeding described above, as such expenses are incurred, to the
fullest extent permitted by the DGCL (and the GBCC to the extent applicable),
subject to the receipt by the Surviving Corporation of an undertaking by or on
behalf of such Indemnified Party to repay such amount if it shall ultimately be
determined that such Indemnified Party is not entitled to be indemnified by the
Surviving Corporation.

 

44



--------------------------------------------------------------------------------

(c) The Surviving Corporation shall maintain Stone’s and Wave’s existing
officers’ and directors’ liability insurance policy (“D&O Insurance”) for a
period of at least six years after the Effective Time, but only to the extent
related to actions or omissions prior to the Effective Time; provided, that the
Surviving Corporation may substitute therefor policies of substantially similar
coverage and amounts containing terms no less advantageous to such former
directors or officers.

 

7.4 Further Assurances. Each party shall use all reasonable efforts to obtain
all consents and approvals and to do all other things necessary for the
consummation of the Transactions. The parties shall take such further action to
deliver or cause to be delivered to each other at the Closing and at such other
times thereafter as shall be reasonably agreed by such parties such additional
agreements or instruments as any of them may reasonably request for the purpose
of carrying out this Agreement and the Transactions. The parties shall afford
each other access to all information, documents, records and personnel who may
be necessary for any party to comply with laws or regulations (including the
filing and payment of taxes and handling tax audits) to fulfill its obligations
with respect to indemnification hereunder or to defend itself against suits or
claims of others. Wave and Stone shall duly preserve all files, records or any
similar items of Wave or Stone received or obtained as a result of the
Transactions with the same care and for the same period of time as it would
preserve its own similar assets.

 

7.5 Expenses. Each party shall bear solely and entirely all expenses that it
incurs in connection with or related to the due diligence, authorization,
preparation, negotiation, execution and performance of this Agreement, including
all reasonable fees and expenses of outside counsel, accountants, financing
sources, investment bankers, experts and consultants to a party hereto and its
affiliates; provided, however, that if this Agreement is terminated for any
reason, then the aggregate expenses (other than fees and expenses of legal
counsel and investment bankers) incurred by Wave, on the one hand, and Stone, on
the other hand, related to preparing, printing, filing and mailing the
Registration Statement, the Proxy/Prospectus and all SEC and other regulatory
filing fees incurred in connection with the Registration Statement and
Proxy/Prospectus shall be allocated one-half each.

 

7.6 Cooperation. Subject to compliance with applicable law, from the date hereof
until the Effective Time, each party shall confer on a regular and frequent
basis with one or more representatives of the other party to report operational
matters of materiality and the general status of ongoing operations and shall
promptly provide the other party or its counsel with copies of all filings made
by such party with any Governmental Authority in connection with this Agreement
and the Transactions.

 

7.7 Publicity. Neither Stone, Wave nor any of their respective affiliates shall
issue or cause the publication of any press release or other announcement with
respect to this Agreement or the Transactions without the prior consultation of
the other party, except as may be required by law or by any listing agreement
with a national securities exchange, and each party shall use reasonable efforts
to provide copies of such release or other announcement to the other party, and
give due consideration to such comments as each such other party may have, prior
to such release or other announcement.

 

45



--------------------------------------------------------------------------------

7.8 Additional Actions. Subject to the terms and conditions of this Agreement,
each party agrees to use all reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations, or to remove any injunctions or
other impediments or delays, to consummate and make effective the Transactions,
subject, however, to the Stone Stockholders’ Approval and the Wave Stockholders’
Approval.

 

7.9 Filings. Each party shall make all filings such party is required to make in
connection herewith or desirable to achieve the purposes contemplated hereby,
and shall cooperate as needed with respect to any such filing by any other
party.

 

7.10 Consents. Each of Wave and Stone shall use all reasonable efforts to obtain
all consents necessary or advisable in connection with its obligations
hereunder.

 

7.11 Stockholders’ Meetings.

 

(a) Stone shall, as promptly as reasonably practicable after the date hereof (i)
take all steps reasonably necessary to call, give notice of, convene and hold a
special meeting of its stockholders (the “Stone Special Meeting”) for the
purpose of securing the Stone Stockholders’ Approval, (ii) distribute to its
stockholders the Proxy/Prospectus in accordance with applicable federal and
state law and its certificate of incorporation and bylaws, which
Proxy/Prospectus shall contain the recommendation of the Stone Board of
Directors that its stockholders approve this Agreement, (iii) use all reasonable
efforts to solicit from its stockholders proxies in favor of approval of this
Agreement and to secure the Stone Stockholders’ Approval, and (iv) cooperate and
consult with Wave with respect to each of the foregoing matters; provided, that
nothing contained in this Section 7.11(a) shall prohibit the Stone Board of
Directors from failing to take the actions described in (i) through (iv) above
if such Board of Directors, after consultation with outside legal counsel,
determines in good faith that such action is necessary for Stone’s Board of
Directors to comply with its fiduciary duties under applicable law and the Stone
Board of Directors receives a written legal opinion from such outside legal
counsel to such effect.

 

(b) Wave shall, as promptly as reasonably practicable after the date hereof (i)
take all steps reasonably necessary to call, give notice of, convene and hold a
special meeting of its stockholders (the “Wave Special Meeting”) for the purpose
of securing the Wave Stockholders’ Approval, (ii) distribute to its stockholders
the Proxy/Prospectus in accordance with applicable federal and state law and its
certificate of incorporation and bylaws, which Proxy/Prospectus shall contain
the recommendation of the Wave Board of Directors that its stockholders approve
this Agreement, the amendment of the Wave articles of incorporation in the form
set forth in Exhibit 2.1 hereto, and the appointment of the persons to the
Surviving Corporation’s board of directors as set forth in Exhibit 2.3 hereto,
(iii) use all reasonable efforts to solicit from its stockholders proxies in
favor of approval of this Agreement and to secure the Wave Stockholders’
Approval, and (iv) cooperate and consult with Stone with respect to each of the
foregoing matters; provided, that nothing contained in this Section 7.11(b)
shall prohibit the Wave Board of Directors from failing to take the actions
described in (i) through (iv) above if Wave’s Board of Directors, after
consultation with outside legal counsel, determines in good faith that such
action is necessary for such Board of Directors to comply with its fiduciary
duties under applicable law and the Wave Board of Directors receives a written
legal opinion from such outside legal counsel to such effect.

 

46



--------------------------------------------------------------------------------

7.12 Preparation of the Proxy/Prospectus and Registration Statement.

 

(a) Wave and Stone shall promptly prepare and file with the SEC a preliminary
version of the Proxy/Prospectus and will use all reasonable efforts to respond
to the comments of the SEC in connection therewith and to furnish all
information required to prepare the definitive Proxy/Prospectus. At any time
from (and including) the initial filing with the SEC of the Proxy/Prospectus,
Wave shall file with the SEC the Registration Statement containing the
Proxy/Prospectus so long as Wave shall have provided to Stone a copy of the
Registration Statement containing the Proxy/Prospectus at least ten days prior
to any filing thereof and any supplement or amendment at least two days prior to
any filing thereof. Subject to the foregoing sentence, Wave and Stone shall
jointly determine the date that the Registration Statement is filed with the
SEC. Wave and Stone shall use all reasonable efforts to have the Registration
Statement declared effective under the Securities Act as promptly as practicable
after such filing. Wave shall also take any action (other than qualifying to do
business in any jurisdiction in which it is not now so qualified or filing a
general consent to service of process in any jurisdiction) required to be taken
under any applicable state securities laws in connection with the issuance of
Wave Common Shares in the Merger and Stone shall furnish all information
concerning Stone and the holders of shares of Stone capital stock as may be
reasonably requested in connection with any such action. Promptly after the
effectiveness of the Registration Statement, Wave and Stone shall cause the
Proxy/Prospectus to be mailed to their respective stockholders, and if
necessary, after the definitive Proxy/Prospectus shall have been mailed,
promptly circulate amended, supplemented or supplemental proxy materials and, if
required in connection therewith, re-solicit proxies or written consents, as
applicable. Wave shall advise Stone and Stone shall advise Wave, as applicable,
promptly after it receives notice thereof, of the time when the Registration
Statement shall become effective or any supplement or amendment has been filed,
the issuance of any stop order, the suspension of the qualification of the Wave
Common Shares for offering or sale in any jurisdiction, or any request by the
SEC for amendment of the Proxy/Prospectus or the Registration Statement or
comments thereon and responses thereto or requests by the SEC for additional
information.

 

(b) Following receipt by KPMG LLP, Stone’s independent auditors, of an
appropriate request from Wave pursuant to SAS No. 72, Stone shall use all
reasonable efforts to cause to be delivered to Wave a letter of KPMG LLP, dated
a date within two business days before the effective date of the Registration
Statement, and addressed to Wave, in form and substance reasonably satisfactory
to Wave and customary in scope and substance for “cold comfort” letters
delivered by independent public accountants in connection with registration
statements and proxy statements similar to the Proxy/Prospectus.

 

(c) Following receipt by Ernst & Young LLP, Wave’s independent auditors, of an
appropriate request from Stone pursuant to SAS No. 72, Wave shall use all
reasonable efforts to cause to be delivered to Stone a letter of Ernst & Young
LLP, dated a date within two business days before the effective date of the
Registration Statement, and addressed to Stone, in form and substance
satisfactory to Stone and customary in scope and substance for “cold comfort”
letters delivered by independent public accountants in connection with
registration statements and proxy statements similar to the Proxy/Prospectus.

 

47



--------------------------------------------------------------------------------

7.13 Stock Exchange Listing. Wave and Stone shall use all reasonable efforts to
cause the Wave Common Shares to be issued in the Merger to be approved for
listing on the NASDAQ National Market at or prior to the Effective Time, subject
to official notice of issuance.

 

7.14 Notice of Certain Events. Each party shall promptly as reasonably
practicable notify the other parties of:

 

(a) any notice or other communication from any Person alleging that the consent
of such Person (or other Person) is or may be required in connection with the
Transactions;

 

(b) any notice or other communication from any Governmental Authority in
connection with the Transactions;

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
the best of its knowledge, threatened against, relating to or involving or
otherwise affecting it or any of its Subsidiaries which, if pending on the date
hereof, would have been required to have been disclosed pursuant to Sections
4.10, or 5.10 or which relate to the consummation of the Transactions;

 

(d) any notice of, or other communication relating to, a default or event that,
with notice or lapse of time or both, would become a default, received by it or
any of its Subsidiaries subsequent to the date hereof, under any material
agreement; and

 

(e) any Stone Material Adverse Effect or Wave Material Adverse Effect or the
occurrence of any event which is reasonably likely to result in a Stone Material
Adverse Effect or a Wave Material Adverse Effect, as the case may be.

 

7.15 Affiliate Agreements; Tax Treatment.

 

(a) Stone shall identify in a letter to Wave all Persons who are, on the date
hereof, “affiliates” of Stone, as such term is used in Rule 145 under the
Securities Act. Stone shall use all reasonable efforts to cause its respective
affiliates to deliver to Wave not later than 10 days prior to the date of the
Wave Special Meeting, a written agreement substantially in the form attached as
Exhibit 7.15, and shall use all reasonable efforts to cause Persons who become
“affiliates” after such date but prior to the Closing Date to execute and
deliver agreements at least 5 days prior to the Closing Date.

 

(b) Each party shall use all reasonable efforts to cause the Merger to qualify,
and shall not take, and shall use all reasonable efforts to prevent any
Subsidiary of such party from taking, any actions which could prevent the Merger
from qualifying as a reorganization under the provisions of Section 368(a) of
the Code.

 

48



--------------------------------------------------------------------------------

7.16 Stockholder Litigation. Each of Wave and Stone shall give the other the
reasonable opportunity to participate in the defense of any litigation against
Wave or Stone, as applicable, and its directors relating to the Transactions.

 

7.17 Indenture and Credit Facility Matters. Wave and Stone shall, and shall
cause their respective Subsidiaries to, take all actions that are necessary or
appropriate (as mutually agreed by Wave and Stone) for Wave, Stone and certain
of their Subsidiaries, as applicable, to assume, guarantee or modify as
appropriate the agreements governing (a) Stone’s senior credit facility and
Stone’s outstanding publicly held debt securities, each as referred to in the
Stone SEC Reports, to avoid defaults thereunder and (b) Wave’s credit
facilities, as referred to in the Wave SEC Reports, to avoid defaults
thereunder.

 

7.18 Employment Agreements and Severance Agreements.

 

(a) The Surviving Corporation shall assume the obligations under the Stone
Employee Agreements and severance agreements to which Stone is a party or is
otherwise subject, to the extent such agreements are listed on Section 4.11 or
Section 6.1(g) of the Stone Disclosure Schedule.

 

(b) To the extent service is relevant for purposes of eligibility, participation
or vesting (but not the accrual of benefits) under any employee benefit plan,
program or arrangement established or maintained by Wave in which Business
Employees may participate, such Business Employees shall be credited for service
accrued as of the Effective Time with Stone and its Subsidiaries to the extent
such service was credited under a similar plan, program or arrangement of Stone.

 

(c) For purposes of this Section 7.18, a “Business Employee” shall mean an
individual who is employed by Stone prior to the Effective Time and who
thereafter remains or becomes an employee of Wave or one of its Subsidiaries.

 

(d) Wave shall enter into on or before the Closing Date and shall not terminate,
revise, or otherwise amend after the date hereof without the prior written
consent of Stone (i) with Argil Wheelock a Board Service and Release Agreement
in the form attached hereto as Exhibit 7.18(d)(i), (ii) with Martin McGahan a
Severance and Noncompetition Agreement in the form attached hereto as Exhibit
7.18(d)(ii), (iii) with Ted Biderman a Severance and Noncompetition Agreement in
the form attached hereto as Exhibit 7.18(d)(iii), (iv) with Victoria Beck a
Retention Agreement in the form attached hereto as Exhibit 7.18(d)(iv), and (v)
with Ken Shifrin a Board Service, Amendment and Release Agreement in the form
attached hereto as Exhibit 7.18(d)(v).

 

7.19 Surviving Corporation Board of Directors; Officers. Following the date of
this Agreement, the Wave Board of Directors shall cause the number of directors
that will comprise the full Board of Directors of the Surviving Corporation at
the Effective Time to be eleven (11). Of the members of the initial Board of
Directors of the Surviving Corporation at the Effective Time, six (6) shall be
designated by Stone (the “Stone Designees”), four (4) shall be designated by
Wave (the “Wave Designees”), and one (1) shall be designated as agreed upon by
the Stone Designees, as a single group, and the Wave Designees, as a single
group (such designee, along

 

49



--------------------------------------------------------------------------------

with the Stone Designees and the Wave Designees, the “Designees”). The Wave
Board of Directors shall take all necessary action to cause the Designees to
constitute the full Board of Directors of the Surviving Corporation at the
Effective Time. The Wave Board of Directors shall also take such actions as are
necessary to cause the persons indicated on Exhibit 2.3 to be elected or
appointed to the offices of the Surviving Corporation specified in such Exhibit
as of the Effective Time.

 

ARTICLE VIII

 

CONDITIONS TO CONSUMMATION OF THE MERGER

 

8.1 Conditions to the Obligation of Each Party. The respective obligations of
each party to effect the Merger shall be subject to the fulfillment at or prior
to the Effective Time of the following conditions:

 

(a) The Stone Stockholders’ Approval and the Wave Stockholders’ Approval must
have been obtained.

 

(b) No action, suit or proceeding instituted by any Governmental Authority may
be pending and no statute, rule, order, decree or regulation and no injunction,
order, decree or judgment of any court or Governmental Authority of competent
jurisdiction may be in effect, in each case which would prohibit, restrain,
enjoin or restrict the consummation of the Transactions; provided, however, that
the party seeking to terminate this Agreement pursuant to this subsection (b)
must have used all reasonable best efforts to prevent the entry of such
injunction or other order.

 

(c) The Registration Statement must have become effective in accordance with the
provisions of the Securities Act and no stop order suspending the effectiveness
of the Registration Statement may be in effect and no proceeding for such
purpose may be pending before or threatened by the SEC.

 

(d) Each of Stone and Wave must have obtained all material permits,
authorizations, consents, or approvals required to consummate the Transactions.

 

(e) The Wave Common Shares to be issued in the Merger must have been approved
for listing on the NASDAQ National Market, subject to official notice of
issuance.

 

(f) Any applicable waiting period under the HSR Act must have expired or been
terminated.

 

(g) The consummation of the Transactions shall not result in a default or breach
of that certain Indenture, dated as of March 27, 1998, by and among Stone, its
Subsidiaries that are signatories thereto, and the trustee named therein (as
amended or supplemented from time to time); provided, that the parties shall use
all reasonable efforts as appropriate to consummate the Transactions without
such a breach or default.

 

50



--------------------------------------------------------------------------------

8.2 Conditions to the Obligations of Wave. The obligation of Wave to effect the
Merger is subject to the satisfaction at or prior to the Effective Time of the
following conditions:

 

(a) Stone must have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time.

 

(b) Each of the representations and warranties of Stone contained in this
Agreement (without giving effect to any materiality qualifications or
limitations therein or any references therein to Stone Material Adverse Effect)
shall be true and correct, in each case as of the Effective Time as though made
on and as of the Effective Time, except (i) for such failures, individually or
in the aggregate, to be true and correct that would not reasonably be expected
to have a Stone Material Adverse Effect; (ii) that those representations and
warranties that address matters only as of a particular date shall remain true
and correct as of such date, subject to the qualifications in (i) above; and
(iii) for changes expressly permitted as contemplated by the terms of this
Agreement.

 

(c) From the date hereof through the Effective Time, there shall not have
occurred any change in the financial condition, business, operations or
prospects of Stone and its Subsidiaries, taken as a whole, that would constitute
a Stone Material Adverse Effect, other than any such change that affects both
Wave and Stone in a substantially similar manner.

 

(d) Wave must have received a certificate signed on behalf of Stone by both the
Chief Executive Officer and the Chief Financial Officer of Stone to the effect
that each of the conditions specified in Section 8.2(a)-(c) has been satisfied
in all respects.

 

(e) Wave must have received an opinion from an outside law firm prior to the
effectiveness of the Registration Statement to the effect that (i) the Merger
shall constitute a reorganization under Section 368(a) of the Code, (ii) Wave
and Stone shall each be a party to that reorganization, and (iii) no gain or
loss shall be recognized by Wave stockholders because of the Merger; provided,
however, that Wave must have used all reasonable best efforts to obtain such
opinion.

 

(f) Wave must have received a “cold comfort” letter from KPMG LLP in the form
contemplated by Section 7.12(b).

 

(g) Prior to or simultaneous with the Effective Time, all indebtedness under
Wave’s credit facility shall have been repaid or refinanced, or Wave shall have
received consent under such credit facility to enter into this Agreement.

 

8.3 Conditions to the Obligations of Stone. The obligation of Stone to effect
the Merger is subject to the satisfaction at or prior to the Effective Time of
the following conditions:

 

(a) Wave must have performed in all material respects its obligations under this
Agreement required to be performed by it at or prior to the Effective Time.

 

(b) Each of the representations and warranties of Wave contained in this
Agreement (without giving effect to any materiality qualifications or
limitations therein or any references therein to Wave Material Adverse Effect)
shall be true and correct, in each case as of the Effective Time as though made
on and as of the Effective Time, except (i) for such failures, individually or
in the aggregate, to be true and correct that would not reasonably be expected
to have a Wave Material Adverse Effect; (ii) that those representations and
warranties that address

 

51



--------------------------------------------------------------------------------

matters only as of a particular date shall remain true and correct as of such
date, subject to the qualifications in (i) above; and (iii) for changes
expressly permitted as contemplated by the terms of this Agreement.

 

(c) From the date hereof through the Effective Time, there shall not have
occurred any change in the financial condition, business, operations or
prospects of Wave and its Subsidiaries, taken as a whole, that would constitute
a Wave Material Adverse Effect, other than any such change that affects both
Wave and Stone in a substantially similar manner.

 

(d) Stone must have received a certificate signed on behalf of Wave by both the
Chief Executive Officer and the Chief Financial Officer of Wave to the effect
that each of the conditions specified in Section 8.3(a)-(c) has been satisfied
in all respects.

 

(e) Stone must have received an opinion from an outside law firm prior to the
effectiveness of the Registration Statement to the effect that (i) the Merger
shall constitute a reorganization under Section 368(a) of the Code, (ii) Wave
and Stone shall each be a party to that reorganization, and (iii) no gain or
loss shall be recognized by Stone stockholders because of the Merger; provided,
however, that Stone must have used all reasonable best efforts to obtain such
opinion.

 

(f) Stone must have received a “cold comfort” letter from Ernst & Young LLP in
the form contemplated by Section 7.12(c).

 

(g) Prior to or simultaneous with the Effective Time, all indebtedness under
Stone’s credit facility shall have been repaid or refinanced, or Stone shall
have received consent under such credit facility to enter into this Agreement.

 

ARTICLE IX

 

SURVIVAL

 

9.1 Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall not survive the
Effective Time.

 

9.2 Survival of Covenants and Agreements. The covenants and agreements of the
parties to be performed after the Effective Time contained in this Agreement
shall survive the Effective Time.

 

ARTICLE X

 

TERMINATION, AMENDMENT AND WAIVER

 

10.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after approval by the stockholders of Stone or
Wave:

 

(a) by the mutual written consent of Wave and Stone;

 

52



--------------------------------------------------------------------------------

(b) by either Wave or Stone, if the Effective Time has not occurred on or before
December 31, 2004 (the “Termination Date”), provided that the party seeking to
terminate this Agreement pursuant to this Section 10.1(b) shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately contributed to the failure to consummate the
Merger on or before the Termination Date;

 

(c) by Stone, if there has been a material breach by Wave of any representation,
warranty, covenant or agreement set forth in this Agreement which breach (if
susceptible to cure) has not been cured in all material respects within 20
business days following receipt by Wave of written notice of such breach (a
“Wave Breach”);

 

(d) by Wave, if there has been a material breach by Stone of any representation,
warranty, covenant or agreement set forth in this Agreement which breach (if
susceptible to cure) has not been cured in all material respects within 20
business days following receipt by Stone of written notice of such breach (a
“Stone Breach”);

 

(e) by either Stone or Wave, if there shall be any applicable law, rule or
regulation that makes consummation of the Merger illegal or if any judgment,
injunction, order or decree of a court or other Governmental Authority of
competent jurisdiction restrains or prohibits the consummation of the Merger,
and such judgment, injunction, order or decree becomes final and nonappealable;

 

(f) by either Stone or Wave, if either of the stockholder approvals referred to
in Section 7.11 is not obtained because of the failure to obtain the requisite
approval upon a vote at a duly held meeting of stockholders or at any
adjournment or postponement thereof;

 

(g) by Wave, if (i) Stone’s Board of Directors withdraws, modifies or changes
its recommendation of this Agreement or the Merger in a manner adverse to Wave
or resolves to do any of the foregoing or Stone’s Board of Directors recommends
to Stone’s stockholders any Stone Acquisition Proposal or resolves to do so; or
(ii) a tender offer or exchange offer for outstanding shares of Stone’s capital
stock then representing 40% or more of the combined power to vote generally for
the election of directors is commenced, and Stone’s Board of Directors does not,
within the applicable period required by law, recommend that stockholders not
tender their shares into such tender or exchange offer;

 

(h) by Wave or Stone, if Stone accepts a Stone Superior Proposal. For this
Agreement, “Stone Superior Proposal” means a bona fide written Stone Acquisition
Proposal that (i) Stone’s Board of Directors in good faith determines, after
consultation with its financial advisors and its outside legal counsel, is
reasonably likely to be consummated taking into account the Person making such
Stone Acquisition Proposal and all legal, financial, regulatory and other
relevant aspects of such Stone Acquisition Proposal, and Stone’s Board of
Directors in good faith determines, after consultation with its financial
advisors and its outside legal counsel, that such Stone Acquisition Proposal
would, if consummated, result in a transaction that is more favorable from a
financial point of view to the holders of Stone Shares than the Transactions;
provided, however, that Stone may not terminate this Agreement under this
Section 10.1(h) unless it has used all reasonable efforts to provide Wave with
two business days prior written notice of its intent to so terminate this
Agreement together with a detailed summary of the terms

 

53



--------------------------------------------------------------------------------

and conditions of such Stone Acquisition Proposal; provided further, that prior
to any such termination, Stone shall, and shall cause its respective financial
and legal advisors to, negotiate in good faith with Wave to make such
adjustments in the terms and conditions of this Agreement as would enable Stone
to proceed with the Transactions;

 

(i) by Stone, if (i) Wave’s Board of Directors withdraws, modifies or changes
its recommendation of this Agreement or the Merger in a manner adverse to Stone
or resolves to do any of the foregoing or Wave’s Board of Directors recommends
to Wave’s stockholders any Wave Acquisition Proposal or resolves to do so; or
(ii) a tender offer or exchange offer for outstanding shares of capital stock of
Wave then representing 40% or more of the combined power to vote generally for
the election of directors is commenced, and Wave’s Board of Directors does not,
within the applicable period required by law, recommend that stockholders not
tender their shares into such tender or exchange offer;

 

(j) by Wave or Stone, if Wave accepts a Wave Superior Proposal. For this
Agreement, “Wave Superior Proposal” means a bona fide written Wave Acquisition
Proposal that (i) Wave’s Board of Directors in good faith determines, after
consultation with its financial advisors and its outside legal counsel, is
reasonably likely to be consummated taking into account the Person making such
Wave Acquisition Proposal and all legal, financial, regulatory and other
relevant aspects of such Wave Acquisition Proposal, and Wave’s Board of
Directors in good faith determines, after consultation with its financial
advisors and its outside legal counsel, that such Wave Acquisition Proposal
would, if consummated, result in a transaction that is more favorable from a
financial point of view to the holders of Wave Common Shares than the
Transactions; provided, however, that Wave may not terminate this Agreement
under this Section 10.1(j) unless it has used all reasonable efforts to provide
Stone with two business days prior written notice of its intent to so terminate
this Agreement together with a detailed summary of the terms and conditions of
such Wave Acquisition Proposal; provided further, that prior to any such
termination, Wave shall, and shall cause its respective financial and legal
advisors to, negotiate in good faith with Stone to make such adjustments in the
terms and conditions of this Agreement as would enable Wave to proceed with the
Transactions;

 

(k) by Stone, if the average of the closing prices per share of a Wave Common
Share on the Nasdaq National Market, as reported in The Wall Street Journal, for
the 30 consecutive trading days immediately preceding the third trading day
before Closing is less than $4.92;

 

(l) by Wave, if the average of the closing prices per share of a Stone Share on
the Nasdaq National Market, as reported in the Wall Street Journal, for the 30
consecutive trading days immediately preceding the third trading day before
Closing is less than $4.05.

 

54



--------------------------------------------------------------------------------

10.2 Effect of Termination. If this Agreement is terminated and the Merger is
abandoned under this ARTICLE X, all obligations of the parties shall terminate,
except for Sections 7.5, 7.7, 11.2, 11.3, 11.7, 11.8, and the last two sentences
of Section 7.1, provided that nothing herein shall relieve any party from
liability for any breaches hereof.

 

ARTICLE XI

 

MISCELLANEOUS

11.1 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

To Stone:

 

Prime Medical Services, Inc.

1301 S. Capital of Texas Highway, Suite B-200

Austin, Texas 78746

Attention: Brad A. Hummel, President and Chief Executive Officer

Facsimile No.: (512) 328-8510

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

300 W. 6th Street

Austin, Texas 78701

Attention: Timothy L. LaFrey

Facsimile No.: (512) 703-1112

 

To Wave:

 

HealthTronics Surgical Services, Inc.

1841 West Oak Parkway, Suite A

Marietta, Georgia 30062

Attention: Argil J. Wheelock, Chief Executive Officer

Facsimile: (770) 419-9490

 

55



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Miller & Martin PLLC

Suite 1000 Volunteer Building

832 Georgia Avenue

Chattanooga, Tennessee 37402

Attention: Frank M. Williams

Facsimile: (423) 785-8480

 

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

11.2 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.

 

11.3 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other parties. All of the terms,
agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors and permitted assigns. There are no
third party beneficiaries having rights under or with respect to this Agreement.

 

11.4 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

 

11.5 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

56



--------------------------------------------------------------------------------

11.6 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission. For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
signature on a paper document or a facsimile transmission of a handwritten
original signature will constitute a signature, notwithstanding any law relating
to or enabling the creation, execution or delivery of any contract or signature
by electronic means.

 

11.7 Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the state of Delaware, without reference to rules
relating to conflicts of law.

 

11.8 Attorneys’ Fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief which may be awarded.

 

11.9 Disclosure Schedules. The disclosures made on any disclosure schedule,
including the Stone Disclosure Schedule and the Wave Disclosure Schedule, with
respect to any representation or warranty shall be deemed to be made with
respect to any other representation or warranty requiring the same or similar
disclosure to the extent that the relevance of such disclosure to other
representations and warranties is reasonably evident from the face of the
disclosure schedule. The inclusion of any matter on any disclosure schedule will
not be deemed an admission by any party that such listed matter is material or
that such listed matter has or would have a Stone Material Adverse Effect or a
Wave Material Adverse Effect, as applicable.

 

11.10 Amendments and Supplements. At any time before or after approval of the
matters presented in connection with the Merger by the respective stockholders
of Wave and Stone and prior to the Effective Time, this Agreement may be amended
or supplemented in writing by Wave and Stone with respect to any of the terms
contained in this Agreement, except as otherwise provided by law; provided,
however, that following approval of this Agreement by the stockholders of Wave
or Stone, as applicable, there shall be no amendment or change to the provisions
hereof unless permitted by the DGCL without further approval by the stockholders
of Wave or Stone, as applicable.

 

11.11 Construction. Any reference to any law will be deemed also to refer to
such law as amended and all rules and regulations promulgated thereunder, unless
the context requires otherwise. The article and section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to

 

57



--------------------------------------------------------------------------------

any particular subdivision unless expressly so limited. The parties intend that
each representation, warranty, and covenant contained herein will have
independent significance. If any party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.

 

11.12 Extensions, Waivers, Etc. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

 

[SIGNATURE PAGE FOLLOWS]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PRIME MEDICAL SERVICES, INC.

By:

 

/s/ Brad A. Hummel

--------------------------------------------------------------------------------

   

Brad A. Hummel, President and

   

Chief Executive Officer

HEALTHTRONICS SURGICAL SERVICES, INC.

By:

 

/s/ Argil J. Wheelock

--------------------------------------------------------------------------------

   

Argil J. Wheelock, Chief Executive Officer